        Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 1 of 82




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 THEOPHALIS (BINKY) WILSON                 )
                                           )
                        Plaintiffs,        )
                                           )
 v.                                        )
                                           )
 CITY OF PHILADELPHIA,                     )
 PENNSYLVANIA; PHILADELPHIA                )      Case No.
 POLICE DEPARTMENT; FORMER                 )
 DISTRICT ATTORNEY LYNNE                   )
 ABRAHAM individually; FORMER              )
 ASSISTANT DISTRICT ATTORNEY               )
 DAVID DESIDERIO individually;             )
 FRANCES ANSEL; MICHAEL                    )
 BURKE; JOHN CIMINO; FRANK                 )
 MILLER; GREGORY RODDEN;                   )
 MANUEL SANTIAGO; WILLIAM                  )
 SCHOL; RALEIGH WITCHER;                   )
 RICHARD HARRIS; FRANK                     )
 JASTRZEMBSKI; THE ESTATE OF               )
 JOSEPH HASARA; RAYMOND                    )
 DOUGHERTY; ARTHUR DURRANT;                )
 JAMES MORTON; PATRICK                     )
 FARRELL; KEVIN HOLLINSHEAD;               )
 THE ESTATE OF CHARLES                     )
 PERMINT; JOHN GRIER; FRANK                )
 MARGERUM; JOHN DOE OFFICERS               )
 1–10; ROGER ROE SUPERVISORS 1–            )
 10, all in their individual capacities.   )
                                           )
                        Defendants.        )
                                           )
                                           )

                         COMPLAINT AND JURY DEMAND

      Plaintiff Theophalis (Binky) Wilson (“Wilson”), by and through his attorneys, Lathrop

GPM LLP, and Kreher & Trapani, alleges:
            Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 2 of 82




                                       INTRODUCTION

       1.       This matter concerns an extraordinary injustice. Theophalis Wilson spent over

twenty-eight years wrongfully imprisoned for the shooting deaths of Kevin Anderson, Gavin

Anderson, and Otis Reynolds (referred to herein as the “Anderson/Reynolds Murders”), crimes he

did not commit.

       2.       Wilson’s wrongful conviction and continued wrongful incarceration were directly

caused by the misconduct of law enforcement officers from the City of Philadelphia Police

Department and prosecutors from the Philadelphia District Attorney’s Office (collectively

“Defendants”). As a result of Defendants’ misconduct, including fabrication of inculpatory

evidence, suppression of exculpatory evidence, and coercion of false testimony, Wilson spent

almost three decades – his entire adult life – behind bars, sustaining distinct, compensable bodily

and emotional injuries from which he is unlikely to ever recover.

       3.       In between the late-night hours of September 25, 1989 and early morning hours of

September 26, 1989, Kevin Anderson, Gavin Anderson, and Otis Reynolds (collectively referred

to herein as the “Victims”) were murdered in North Philadelphia. Kevin and Gavin Anderson were

brothers (referred to as the “Anderson Brothers”) and close associates of Otis Reynolds

(“Reynolds”). The Victims were all shot in the head or face, their bodies were found within a two-

mile radius, and their deaths were only hours apart. The Philadelphia Police Department (“PPD”)

Officers investigating the three murders quickly concluded they were related and likely committed

by the same perpetrator(s).

       4.       Despite numerous eyewitness accounts and 911 calls relating to the murders, no

witness ever connected Wilson, who was innocent, to any of the Victims or their deaths, and no

physical or forensic evidence implicated Wilson. Instead, PPD Officers were given a wealth of




                                                2
             Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 3 of 82




statements from friends and family members of the Victims indicating that the murders were likely

committed by a well-known enemy and former business associate of the Victims, a notorious drug

dealer named Noel Grierson, also known as “Steplight.”

        5.       Evidence in the PPD’s possession indicated that Steplight and the Victims were

associated with a notorious gang, the Jamaican Shower Posse, which was feuding with another

gang, the Junior Black Mafia in the North Philadelphia area. In addition, police knew that only

weeks before the Anderson/Reynolds Murders, Steplight and the Victims were engaged in

shootouts and disputes over drug territory.

        6.       Despite eyewitness accounts, forensic and ballistic evidence, and knowledge of the

Victims’ gang relations and motivated enemies, the PPD arrested no suspects for over two years.

        7.       At the time of the investigation, an informant and self-professed murderer, James

White (“White”) was serving 10-20 years in prison for two unrelated murders he confessed to

committing. As part of a plea deal with Defendant Assistant District Attorney (“ADA”) David

Desiderio (“Desiderio” or “ADA Desiderio”), White implicated himself and others in those crimes,

including Chris Williams (“Williams”) and Rick Bennett (“Bennett”).

        8.       In 1991 – two years after the Anderson/Reynolds Murders – an informant

incarcerated with White reported to ADA Desiderio that White admitted to the Anderson/Reynolds

Murders while in prison, but that White withheld this information when making his original plea

deal.

        9.       Based on this tip, ADA Desiderio revoked White’s plea deal, threatened to use his

previous statements against him, and promised to seek the death penalty unless White again

implicated Williams, this time in the Anderson/Reynolds Murders. To sweeten the deal, ADA

Desiderio promised to assist White in getting a pardon after serving only 15 years of his sentence,




                                                 3
           Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 4 of 82




a part of the plea deal that was never disclosed. These threats and promises coerced White to falsely

plead guilty to the Anderson/Reynolds Murders and sign a new deal with Desiderio.

       10.     Because White had no actual knowledge of the Anderson/Reynolds Murders, as

White had repeatedly stated, the ADA Desiderio and PPD Detectives fed White relevant

information (private facts only the police or prosecutor can know) about the crimes, fabricated a

narrative of the shootings based off White’s prior confessions in other cases, and showed him

photographs of the Victims in order for his story to appear credible.

       11.     As a part of his coerced plea deal, on November 4, 1991 – two years after the

shootings – White made his first and only statement to police about the Anderson/Reynolds

Murders, implicating himself, Williams, Bennett, and individuals named “Steve,” “Opie,” and

“Binky” in a robbery gone wrong. White detailed a planned robbery of the three Victims wherein

Williams – with only Bennett as a witness – killed one Victim for failing to give Williams more

money, and then later – in the presence of White and Bennett – killed the other two Victims in a

moving van, after which their bodies were thrown onto the street. “Binky,” however, was not

present for the murders, but instead allegedly followed White, Bennett, and Williams in another

vehicle.

       12.     A week later, White allegedly identified “Binky” from a group of 21 photographs

as Plaintiff Wilson. This was and remains the only evidence linking Wilson to the

Anderson/Reynolds Murders.

       13.     A month later, Wilson voluntarily went to the PPD and Philadelphia District

Attorney’s Office (“DA’s Office”), upon request, to speak with PPD Detectives and ADA

Desiderio. Once there, Defendants threatened Wilson with prosecution if Wilson did not implicate

Williams in the crimes White had falsely confessed to. Wilson informed Defendants he did not




                                                 4
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 5 of 82




know White, and had no knowledge of any murders, including the Anderson/Reynolds Murders.

ADA Desiderio told Wilson that even though Desederio knew Wilson did not commit the crimes,

Wilson would be prosecuted if he did not cooperate in implicating Williams. Although no new

information surfaced after this interview, Wilson was subsequently arrested months later in

February 1992.

       14.     Even a cursory investigation by Defendants would have quickly eliminated Wilson

as a possible suspect, as evidence in the PPD’s possession instead pointed to the Victims’ well-

known enemy, “Steplight.” Indeed, it was later revealed in post-conviction proceedings that the

PPD and DA’s Office withheld tens of thousands of documents, including police activity sheets

that revealed (1) an extensive investigation into the PPD’s “prime suspect” in the triple homicide,

Steplight, (2) witness statements describing the Victims’ involvement in drug running, selling

drugs, and robbing drug dealers, as well as their association with the Jamaican Shower Posse, (3)

numerous witness statements and 911 calls that contradicted the Commonwealth’s version of

events at trial, and (4) critical impeachment information relating to White and other testifying

witness’s perjury at Wilson and William’s trial.

       15.       Because the exculpatory information above was not disclosed to Wilson or his co-

defendants Williams and Bennett, they were jointly tried for all three murders. Williams and

Wilson were convicted of murder, among other charges, and while Williams was sentenced to

death, 17-year-old Wilson was sentenced to life in prison. Bennett was acquitted.

       16.     Over the next two decades, Wilson and his co-defendant Williams continuously

sought to prove their innocence. At a post-conviction hearing for Williams in 2013, White – the

sole testifying eyewitness at trial– recanted his false identifications of Williams and Wilson,

confirming that he told prosecutors and police before trial that he had nothing to do with the




                                                   5
          Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 6 of 82




Anderson/Reynolds Murders and that he was coerced by ADA Desiderio and PPD Officers into

fabricating a story in exchange for taking the death penalty off the table and for a promise that

White would be released from prison after 15 years. Like the exculpatory police activity sheets,

this information was never disclosed to the defense or elicited at trial.

       17.     Wilson was only incarcerated because individual Defendants fabricated evidence –

including the false and coerced statement of White – withheld critical exculpatory and impeachment

evidence showing Wilson’s innocence, and conspired to prosecute him without probable cause. The

Commonwealth of Pennsylvania agrees, stating in 2020 that Wilson’s conviction was a “manifest

injustice,” and admitting that police and prosecutor misconduct caused such injustice. In fact, the

DA’s Office requested a new trial on Wilson’s behalf. Once granted, the charges were dismissed

and Wilson was finally freed on January 21, 2020, after spending 28 years in prison for crimes he

did not commit.

       18.     However, Wilson was not the only Pennsylvania citizen affected by the PPD and

DA’s unconstitutional fabrication of testimony and suppression of exculpatory activity sheets,

witness statements, and impeachment evidence. Indeed, the suppression of this type of exculpatory

material evidence and fabrication of inculpatory evidence was a direct result of Defendants’

custom, policy, and practice – as of 1992 – to not disclose or alert the defense to the existence of

fabricated evidence or the police activity sheets containing material exculpatory information. As a

result of Defendants’ customs, policies, and practices, exculpatory activity sheets and information

were not relayed to Wilson’s defense team, and fabricated, false testimony was used against him

in violation of the Defendants’ constitutional rights.

       19.     Complementing these systemic failures by the PPD was the custom, policy and

practice of the DA’s Office at the time to deliberately avoid seeking exculpatory evidence and to




                                                  6
          Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 7 of 82




coerce and fabricate statements from informants and/or witnesses in order to close cases. As a

result, Wilson’s defense team never learned that White’s statements about the Anderson/Reynolds

Murders – the only evidence against Wilson – were fabricated and false.

        20.     As a direct result of the Defendants’ unconstitutional misconduct, Wilson was

wrongfully arrested and convicted of a triple homicide, spent 28 years in prison, and suffered

injuries and damages as a result beginning in 1992 and which continue to date.

                                  JURISDICTION AND VENUE

        21.     This action is brought under 42 U.S.C. § 1983 and state law to redress the

deprivation under color of law of Wilson’s rights as secured by the United States Constitution.

        22.     This Court has jurisdiction of this action under 28 U.S.C. §§ 1331 and 1343(3) and

(4), as this action seeks redress for the violation of Wilson’s federal constitutional and civil rights.

        23.     This Court also has supplemental jurisdiction under 28 U.S.C. §1367(a), over any

and all state constitutional and state law claims that are so related to the claims within the original

jurisdiction of this Court that they form part of the same case or controversy.

        24.     Venue is proper under 28 U.S.C. § 1391(b) and (c). On information and belief, all

parties reside in the Eastern District of Pennsylvania, and a substantial part of the events giving

rise to the claims asserted herein occurred within this district.

                                           THE PARTIES

        25.     Plaintiff THEOPHALIS WILSON is a resident of the Commonwealth of

Pennsylvania. He currently resides in Philadelphia, Pennsylvania. Wilson was wrongfully

convicted and incarcerated by the Commonwealth of Pennsylvania from his arrest in 1992 until he

was exonerated in 2020.




                                                   7
          Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 8 of 82




       26.     Defendant CITY OF PHILADELPHIA is a political subdivision of the

Commonwealth of Pennsylvania and a municipal corporation, which was at all relevant times the

employer of individual Defendant PPD Officers and Supervisors, District Attorney Lynne

Abraham and ADA Desederio. It is authorized to sue or be sued in its own name. The City of

Philadelphia is and was at all times relevant to this complaint responsible for the policies, practice,

and customs of the PPD and the DA’s Office.

       27.     Defendant MICHAEL BURKE was, at all times relevant to this complaint, a duly

appointed and active officer of the PPD acting within the scope of his employment and under color

of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City of

Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was a sergeant in the Homicide Unit at the time of this investigation.

He is sued in his individual capacity.

       28.     Defendant RALEIGH WITCHER was, at all times relevant to this complaint, a

duly appointed and active officer of the PPD acting within the scope of his employment and under

color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City

of Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was a sergeant in the Homicide Unit at the time of this investigation.

He is sued in his individual capacity.

       29.     Defendant ARTHUR DURRANT was, at all times relevant to this complaint, a

duly appointed and active officer of the PPD acting within the scope of his employment and under

color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City

of Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under




                                                  8
          Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 9 of 82




statute and by contract and was a lieutenant in the Homicide Unit at the time of this investigation.

He is sued in his individual capacity.

       30.     Defendant FRANK JASTRZEMBSKI was, at all times relevant to this complaint,

a duly appointed and active officer of the PPD acting within the scope of his employment and

under color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of

the City of Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification

under statute and by contract and was assigned as a detective with the Homicide Unit at the time

of this investigation. He is sued in his individual capacity.

       31.     Defendant JAMES MORTON was, at all times relevant to this complaint, a duly

appointed and active officer of the PPD acting within the scope of his employment and under color

of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City of

Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       32.     Defendant MANUEL SANTIAGO was, at all times relevant to this complaint, a

duly appointed and active officer of the PPD acting within the scope of his employment and under

color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City

of Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       33.     Defendant FRANCES ANSEL was, at all times relevant to this complaint, a duly

appointed and active officer of the PPD acting within the scope of his employment and under color

of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City of




                                                  9
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 10 of 82




Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       34.     Defendant JOHN CIMINO was, at all times relevant to this complaint, a duly

appointed and active officer of the PPD acting within the scope of his employment and under color

of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City of

Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       35.     Defendant FRANK MILLER was, at all times relevant to this complaint, a duly

appointed and active officer of the PPD acting within the scope of his employment and under color

of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City of

Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       36.     Defendant GREGORY RODDEN was, at all times relevant to this complaint, a

duly appointed and active officer of the PPD acting within the scope of his employment and under

color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City

of Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       37.     Defendant WILLIAM SCHOL was, at all times relevant to this complaint, a duly

appointed and active officer of the PPD acting within the scope of his employment and under color




                                                 10
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 11 of 82




of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City of

Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       38.     Defendant RICHARD HARRIS was, at all times relevant to this complaint, a duly

appointed and active officer of the PPD acting within the scope of his employment and under color

of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City of

Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       39.     Defendant JOSEPH HASARA was, at all times relevant to this complaint, a duly

appointed and active officer of the PPD acting within the scope of his employment and under color

of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City of

Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       40.     Defendant RAYMOND DOUGHERTY was, at all times relevant to this

complaint, a duly appointed and active officer of the PPD acting within the scope of his

employment and under color of law pursuant to statutes, ordinances, regulations, policies, customs,

and usage of the City of Philadelphia and the PPD. Upon information and belief, he is entitled to

indemnification under statute and by contract and was assigned as a detective with the Homicide

Unit at the time of this investigation. He is sued in his individual capacity.




                                                 11
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 12 of 82




       41.     Defendant KEVIN HOLLINSHEAD was, at all times relevant to this complaint,

a duly appointed and active officer of the PPD acting within the scope of his employment and

under color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of

the City of Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification

under statute and by contract and was assigned as a detective with the Homicide Unit at the time

of this investigation. He is sued in his individual capacity.

       42.     Defendant PATRICK FARRELL was, at all times relevant to this complaint, a

duly appointed and active officer of the PPD acting within the scope of his employment and under

color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City

of Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       43.     Defendant CHARLES PERMINT was, at all times relevant to this complaint, a

duly appointed and active officer of the PPD acting within the scope of his employment and under

color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City

of Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       44.     Defendant JOHN GRIER was, at all times relevant to this complaint, a duly

appointed and active officer of the PPD acting within the scope of his employment and under color

of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City of

Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under




                                                  12
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 13 of 82




statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       45.     Defendant FRANK MARGERUM was, at all times relevant to this complaint, a

duly appointed and active officer of the PPD acting within the scope of his employment and under

color of law pursuant to statutes, ordinances, regulations, policies, customs, and usage of the City

of Philadelphia and the PPD. Upon information and belief, he is entitled to indemnification under

statute and by contract and was assigned as a detective with the Homicide Unit at the time of this

investigation. He is sued in his individual capacity.

       46.     Defendants JOHN DOE OFFICERS 1–10 were, at all times relevant to this

complaint, duly appointed and active officers of the PPD acting within the scope of their

employment and under color of law pursuant to statutes, ordinances, regulations, policies, customs,

and usage of the City of Philadelphia, Pennsylvania, as well as the State of Pennsylvania. Upon

information and belief, they are entitled to indemnification under statute and by contract. They are

sued in their individual capacities.

       47.     Defendants ROGER ROE SUPERVISORS 1–10 were, at all times relevant to

this complaint, duly appointed and active supervising officers of the PPD acting within the scope

of their employment and under color of law pursuant to statutes, ordinances, regulations, policies,

customs, and usage of the City of Philadelphia, Pennsylvania, as well as the State of Pennsylvania.

Upon information and belief, they are entitled to indemnification under statute and by contract.

They are sued in their individual capacities.

       48.     Defendant DAVID DESIDERIO was, at all times relevant to this complaint, duly

appointed and active assistant district attorney of the DA’s Office, acting within the scope of their

employment and under color of law pursuant to statutes, ordinances, regulations, policies, customs,




                                                 13
            Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 14 of 82




and usage of the DA’s Office and the City and State of Pennsylvania. Upon information and belief,

they are entitled to indemnification under statute and by contract. He is sued in his individual

capacity.

          49.   Defendant FORMER DISTRICT ATTORNEY LYNNE ABRAHAM was, at all

times relevant to this complaint, duly elected and active supervising attorney of the DA’s Office and

Defendant Assistant District Attorney David Desiderio, who was acting within the scope of her

employment and under color of law pursuant to statutes, ordinances, regulations, policies, customs,

and usage of the DA’s Office as well as the City and State of Pennsylvania. Upon information and

belief, she is entitled to indemnification under statute and by contract. She is sued in her individual

capacity.

                                               FACTS

                                The Anderson/Reynolds Murders

          50.   Defendants Harris, Ansel, Cimino, Hasara, Miller, Rodden, Santiago, Schol,

Jastrzembski, Dougherty, Morton, Farrell, Hollinshead, Grier, Margerum, and Permint (sometimes

collectively referred to herein as “PPD Officers”) directly participated in the investigation of the

Anderson/Reynolds Murders by gathering evidence, obtaining witness statements, responding to

and examining the crime scenes, and creating and documenting investigative reports and activity

sheets.

          51.   Defendants Witcher, Burke, and Durrant, (collectively “PPD Supervisors”) were

assigned to supervise the Anderson/Reynolds Murder investigation and it was their responsibility

to oversee the investigation, including all evidence gathered and statements obtained by various

officers, and to give direction and guidance to uniformed officers and detectives on scene.




                                                  14
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 15 of 82




                                               Otis Reynolds

       52.     Otis Reynolds, a 5’11, 250-pound Black male, was found shot to death at 1235 W.

College Avenue in Philadelphia, Pennsylvania on September 25, 1989.

       53.     Reynolds’ body was first discovered lying in the street by Denise Washington

(“Washington”) at 10:45pm, as she was walking her baby in a stroller. Thinking Reynolds was

drunk, she crossed the street to avoid him and walked home. Forty-five minutes later, Washington

went outside again and found the man still lying there. She got closer, noticed blood, and knocked

on her neighbors’ doors until one agreed to call the police. Police arrived on scene at 11:38pm.

       54.     Reynolds was found lying on his back with two gunshot wounds to the face, and an

upper spinal cord contusion. The medical examiner, Dr. Paul Hoyer, reported that Reynolds’ body

was soaked in blood, and his clothing was wet. Otis was pronounced dead at 1:01am on September

26, 1989, but the hour of injury on his medical report states only “Late P.M.”

       55.     Although Reynolds’ fingerprints were on file with the PPD, they enlisted the help

of the NYPD Identification Unit to identify Reynolds.

                                              Kevin Anderson

       56.     At 12:31pm on September 26, 1989 – an hour and a half after Reynolds’ body was

found – Lisa Perry (“Perry”) reported a man with a gun to police near her home at 3102 West

Berks Street in Philadelphia. Perry reported that a Black male knocked on her door at 11:50pm,

less than an hour earlier. She noticed that his companion, who was sitting in a car in front of her

house, had a gun.

       57.     One minute after Perry’s 911 call, dispatch instructed all cars to standby for a report

of a Black male on the highway with a gun. Officers Hollinshead and Farrell responded.




                                                 15
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 16 of 82




       58.     Thirteen minutes after Perry’s 911 call, a nearby gas station employee working on

33rd and Columbia called 911 to report that someone had knocked on his window and asked him

to call police because he had witnessed a man being shot on 32nd and Berks Street, one block away

from where Perry reported a man with a gun.

       59.     One minute later, police officers instructed dispatch that the report of a person with

a gun at 3102 Berks Street was unfounded.

       60.     Two minutes after that, dispatch again called in a report of an individual with a gun

and a shooting at 32nd and Berks Street. Officers agreed to “ride back around there.” Dispatch

cautioned the officers to be careful as they had a call for that location earlier. The officers

responded, “[t]he last time we were out there…there was nobody there. We just left there.”

       61.     One minute later, the police again told dispatch the call regarding a shooting in the

area was unfounded.

       62.     Neither the gas station employee nor the eyewitness to the shooting were ever

interviewed by law enforcement or those interviews were suppressed.

       63.     Two hours later, at 3:06am, Cornelius Williams called 911 to report that on his way

to work, he walked by a dead body lying “on the school side of the street” at 32nd and Berks Street.

       64.     Officers canvassed the Berks Street area and spoke to a local resident who reported

having witnessed a white Lincoln driving erratically in the area nearly every night between

10:00pm and 11:00pm.

       65.     In the days before their deaths, the three Victims were reportedly seen in a vehicle

matching that description. Officers dismissed this connection.

       66.     Seven minutes after Cornelius Williams’ 911 call, officers again told dispatch to

report the call in that area unfounded.




                                                16
          Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 17 of 82




       67.     Three hours later, at 6:45am, another resident of the 3200 block of Berks Street

called 911 to report a male lying in the street.

       68.     This was confirmed by another resident’s 911 call reporting the same thing at

7:32am.

       69.     At 8:55am, police finally discovered Kevin Anderson’s body 20 feet west of 32nd

and Berks Street, one and a half miles away from Reynolds’ body – which was found just hours

before. A crack vial with white substance was found near Kevin Anderson’s body.

       70.      Kevin Anderson was a 19-year-old Black male, 5’4’’ and 140 pounds. The

Philadelphia medical examiner, Joseph P. Aloisi pronounced Kevin Anderson dead from a gunshot

wound to the back of the head at close range, and noted one superficial gunshot wound to the scalp

on the left temple. Rigor was fully developed in the jaw and partial rigor was noted in the other

joints. Under his clothing, Kevin Anderson wore green swim trunks.

       71.     At 6:45pm, Perry, the original 911 caller, was interviewed by Detective Morton.

She explained the incident in more detail, indicating that after a knock at her apartment door, she

heard a man she knew as “Fred” yell “Stop, Monk, don’t do that, man.” When Perry looked outside

again, she saw Fred’s white Thunderbird parked outside with a Black male in the passenger seat

pointing a silver handgun out the window toward Perry’s house. Perry noted that Fred normally

drove a 1989 white Lincoln 4-door – the same car the Victims were reportedly sighted in before

their deaths and the same car other residents reportedly observed in the area that night.

       72.     After talking with police, Perry saw men she knew as “Gary” and “Snow” in a green

car parked in front of 3401 West Berks Street stripping the car. Perry called 911 as Gary and Snow

were known to rob people and steal cars in the area. Officers Hollinshead and Farrell were




                                                   17
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 18 of 82




dispatched. When they arrived to talk to Perry, the men stripping the car ran. After police left,

Gary and Snow returned and drove the green car away. Police never followed up on this lead.

       73.     Instead of investigating, Detective Morton reported that the incidents Perry told

police about the night of the shootings were “unrelated” to the murder of Kevin Anderson. No

reason was given for this conclusion.

       74.     On September 27, 1989 Detective Schol interviewed Officer Hollinshead, the patrol

officer who responded to the initial Berks Street 911 calls. Officer Hollinshead stated that after the

first two calls, he “drove by” 32nd and Berks with Officer Farrell, but did not see Kevin Anderson’s

body lying there until hours later that morning, after several additional 911 calls.

                                          Gavin Anderson

       75.     At 8:36am on September 26, 1989 – thirty minutes before Kevin Anderson’s body

was discovered –Gavin Anderson was found dead in the 2400 block of West Glenwood Avenue,

just a mile from Kevin Anderson’s body.

       76.     Gavin Anderson had two gunshot wounds to the front of his right ear and was found

bleeding from the back of his head. He was found lying on his back with his legs bent and up in

the air. His right leg was leaned against a white Cadillac, while his left leg was leaning against a

bush. A shell casing was found near the body.

       77.     Like his brother, Gavin was found wearing swim trunks under his clothing.

       78.     Gavin Anderson had no identification on his person, but had three or four slips of

paper containing telephone numbers in his pockets.

       79.     While officers were processing the scene, Kerry Simmons (“Simmons”), a resident

of the area where Gavin Anderson was found, approached officers and told Detective Dougherty

that at 6:00 am that morning, he drove by the scene and saw the victim arguing with a 6’1’’ Black




                                                 18
          Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 19 of 82




male wearing a black jacket and jeans. Simmons saw the assailant making a motion as if he was

going to hit the victim, but when the assailant noticed Simmons, he stopped and put his arm around

the victim.

         80.     Simmons told police he saw the two men walk together up the hill to where the

victim’s body would later be found. Simmons also informed police that he recognized the assailant

as someone he had seen around the neighborhood and the nearby high-rise apartments numerous

times.

         81.     In a later interview at 10:10 am by Detective Dougherty, Simmons gave a consistent

account of the incident, a detailed description of the assailant, and indicated he had seen this man

five or six times before. Simmons confirmed he would be able to recognize the assailant if he saw

him again.

         82.     Gavin Anderson’s death certificate does not declare a specific time of death, instead

stating only “Early A.M.” However, for reasons not stated in the reports, police apparently

believed Gavin Anderson’s time of death was between midnight and 3:00am, not 6:00am, as would

be consistent with Simmons’ statement to police.

         83.     Because of this unfounded assumption regarding Gavin’s time of death, Detective

Jastrzembski conducted a second interview of Simmons at 6:50pm that same night, finding

Simmons’ recollection remained consistent, leading police to disregard his statement. Further,

Simmons again noted that he recognized the assailant as a “crackhead” from his neighborhood, at

22nd and Diamond, the Diamond Street Projects, and insisted that if shown a photo, he would

recognize him.

         84.     Upon arrival at the scene, police documented the names of witnesses, including

Francis Jarrett, a 42-year-old Black woman who was near the scene when police arrived, and lived




                                                  19
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 20 of 82




at 2446 West Glenwood Avenue. In a later interview with Simmons, he identified the assailant in

Gavin Anderson’s murder as David Jarrett. However, police never questioned Ms. Jarrett about

the identification of a man with the same last name in the area of the murder, nor do any meaningful

investigation into this critical lead.

        85.     On the day of the murder, police also interviewed Evonne Lackey (“Lackey”), who

stated that at 11:00pm the night before the murder – on September 25 – she was walking through

the playground a block from where Gavin Anderson was found when she heard four gunshots and

saw a man lying down in the area. Lackey told police that she could recognize the victim if shown

a picture, as she knew most of the people in the neighborhood.

        86.     There is no indication that law enforcement followed up with Lackey or showed

her a photograph of Gavin Anderson, yet, Detective Permint concluded in his report that Lackey

“didn’t know the deceased.”

        87.     Detective Permint then either deliberately or recklessly misidentified Lackey’s

location at the time – 2400 Glenwood – where she heard the gunshots (the playground a block

from the shooting) as Simmons’ work address (six blocks further from the location where the

shooting occurred), permitting police to again conclude another credible witness report was

“unrelated.”

        88.     Nonetheless, police surveyed the neighborhood and reported several more residents

that heard multiple gunshots in the early morning hours at about 3:00am.

Police Quickly Determined the Murders were Related and That the Victims were Involved
                           in Illicit Activity and Gang Feuds

        89.     Detectives Santiago and Dougherty interviewed Sherrie Young (“Young”), whose

number was found in Gavin Anderson’s pocket at the time of death. Young told police the




                                                20
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 21 of 82




Anderson Brothers and Reynolds were friends, were living together, and were all involved in the

same criminal enterprise.

       90.     PPD Officers and Supervisors knew that all three Victims were associates and/or

members of the Jamaican Shower Posse (sometimes referred to herein as the “Posse”), a drug

trafficking organization that originated in Kingston, Jamaica, where Reynolds was born. Young

Jamaican men would migrate to the U.S. to work as drug sellers and transporters for the Posse,

particularly between Texas, Philadelphia, Florida, and New York. In cities where the Posse took

hold, record high murder rates followed. In 1988 alone, the federal government linked the Posse

to 525 murders. The gang reportedly earned its name because its members, who typically carried

Uzis, were known for showering their enemies with bullets. Often the bodies of victims killed by

the Posse were left in public places.

       91.     In the 1980s, the Posse began to infiltrate Philadelphia. The organization

successfully established cocaine networks in the West, Southwest, North and Germantown

sections of the city, areas that had long been controlled by the Junior Black Mafia (“JBM”), a drug

trafficking organization. Violent confrontations between the Posse and the JBM continued to

escalate throughout the late ‘80s. In September 1988, a DEA agent interviewed by the Philadelphia

Daily News warned that law enforcement was unprepared for the Posse, stating that when the

Posse “move[s] into the territory of established drug traffickers, they offer the opposition two

choices: do business with them or get out.”

       92.     In addition to their association with the Posse, PPD Officers and Supervisors knew

the Victims were known in the North Philadelphia area as the “stick-up boys.” Their nickname

originated with their reputation for violent and brutal robberies of known drug houses and drug

dealers at gunpoint, typically with Uzis, for cash and narcotics which often ended in shootouts.




                                                21
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 22 of 82




The “stick-up boys” were also heavily involved in drug trafficking from Texas to New York. This

well-known nickname was discarded by police.

        93.     Because of the Victims’ close association, joint illicit activity, the purported timing

and manner of their death, and location of discovery, PPD Officers treated the murders as

connected.

                           Police Identify a “Prime Suspect,” Steplight

        94.     On September 26, 1989, the day the Anderson Brothers’ bodies were discovered,

witnesses confirmed the Victims were involved in drug trafficking and brutal robberies in the

Philadelphia area, and told police that many of the robberies were connected to a well-established

North and West Philadelphia drug dealer named “Steplight.”

        95.     Steplight, aka Noel Grierson, aka Noel Black Jr., was a notorious drug dealer in

Philadelphia, who owned at least six stores throughout the north and west Philadelphia areas. Steplight

has a criminal history including arrests for robbery, possession of drugs, illegal firearms and was a

known enemy of the Anderson Brothers and Reynolds. In fact, Steplight was engaged in a conflict

with them over territory just months before their deaths.

        96.     Reynolds ran a store at 4229 Germantown Ave. in Philadelphia, Pennsylvania, a front

for drugs. Periodically, Reynolds, along with the Anderson Brothers, would leave Philadelphia for

New York and temporarily leave the store in Steplight’s hands. When they returned after one such

trip, Steplight was unwilling to relinquish control of the store.

        97.     In the summer of 1989, just months before the murders, Reynolds hired Bruce

Williams (“Bruce”) to work at the Germantown store. Bruce witnessed Steplight and his associates

meet with Reynolds and exchange money, which ended in a shootout between the two. Bruce also

told police Steplight owed Reynolds money.




                                                   22
           Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 23 of 82




          98.    Additionally, during the summer of 1989, Steplight physically assaulted the Victims

and robbed them of a large amount of narcotics.

          99.    Three weeks before their murders, the Anderson Brothers and Reynolds violently

robbed Steplight’s drug house at 5029 N. 11th Street in Philadelphia (the “5029 N. 11th St. Robbery”).

The Anderson Brothers and Reynolds threatened occupants with Uzis and forced them to lie face

down on the floor. They assaulted and beat the drug house occupants, and fired shots into the ceiling

as they left with about $3,000 worth of drugs.

          100.   On September 27, 1989, the day after the murders, police served a warrant on the 5029

North 11th Street drug house, bringing in thirteen of its occupants to conduct interviews about the

homicides. Six of the occupants told police they had been present during the robbery and identified

the Anderson Brothers and Reynolds as the assailants.

          101.   Anthony Elam (“Elam”), one of the robbery victims, told police he saw Reynolds stab

and beat a man at the intersection of Lindley and Windrim Streets, the location of one of Steplight’s

stores.

          102.   Miriam Clarke and Darnell Nalley, also victims of the robbery, told police that the

Anderson Brothers and Reynolds robbed another one of Steplight’s stores a week after the 5029 North

11th St. Robbery, and that they had also committed robberies at several locations in Steplight’s

territory, including 5139 Hutchinson Street, the corners of 11th and Loudon, 15th and Lindley, Lindley

and Windrim, and 5049 N. 8th Street, and at 8th and Lindley just two weeks before the 5029 N. 11th

St. Robbery.

          103.   Sharon Williams, who was pregnant with Gavin Anderson’s child at the time of his

murder, informed police she had met the Anderson Brothers and Reynolds through Steplight. Sharon

Williams last saw the Victims on Saturday, September 23, when they were driven to her house in a




                                                  23
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 24 of 82




white 4-door Lincoln with tinted windows. That same day, Sharon Williams ran into Steplight on the

street, and he had asked her where Reynolds was.

       104.    In addition, the weekend before they were murdered, the Anderson Brothers and

Reynolds had an altercation with Stefan Nixon, who was supposedly selling bad drugs. When Nixon

came out of Steplight’s store at 11th and Lindley, the Victims beat Nixon and began shooting at him.

The weekend before that, the Anderson Brothers and Reynolds were in a shootout with other young

drug dealers near the same location. On that same night, the Anderson Brothers and Reynolds got into

another shootout with a different 18-year-old.

       105.    Because police were aware of the Victims’ crimes, reckless and violent behavior and

gang associations, the day after the Anderson/Reynolds Murders, Defendants requested Detective

Margerum check with federal authorities on possible warrants for Steplight and his associates,

including possible indictments that could serve as the basis for an arrest or search warrant.

       106.    Police received further confirmation of the Victims’ involvement in the Jamaican

Shower Posse and Junior Black Mafia’s war over territory on October 10th, 1989, when Anthony

Thigpen (“Thigpen”) was arrested. Thigpen told police that he had information about the “three

Jamaicans” who were killed in Philadelphia. PPD was alerted and Detective Morton and

Lieutenant Durrant traveled to interview him.

       107.    Thigpen told police that Emmanuel Mason (“Mason”), a top member of JBM,

visited a Jamaican Shower Posse store on Woodland between 55th and 56th Street to warn the

Jamaicans not to sell drugs in that neighborhood unless they got those drugs from the JBM.

Disregarding Mason’s warning, the Anderson Brothers and Reynolds started working protection

for the Woodland store and planned a trip to Texas to get drugs to sell back in Philadelphia.




                                                  24
           Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 25 of 82




          108.   Mason was assaulted in September of 1989, just days before the Victims were

killed.

          109.   Thigpen told PPD Officers that a man named “Q” (aka Derrick Steplight, not to be

confused with Noel Grierson, the primary suspect, whose nickname was “Steplight”) drove a grey

2-door Lincoln, was recently released from prison, and said he was going to take care of the

Jamaicans. Thigpen told police that the Victims were killed in retaliation for Mason’s beating and

because the Victims had started working as protection for a Jamaican drug store on JBM territory, in

defiance of a warning by the JBM. Thigpen told police the Victims were killed elsewhere and

dumped in North Philadelphia. After their bodies were found, Thigpen heard Derrick Steplight

say, “We got some of them Jamaicans and we are going to get the rest of them.” This new suspect

and critical, exculpatory information was withheld by Defendants until 2019.

          110.   Thigpen’s tip was given to Officer John Grier, whose confidential informant

confirmed “Q” was selling drugs and firearms only two blocks from where JBM warned the

Anderson Brothers and Reynolds not to sell drugs. This information was never disclosed.

          111.   With knowledge of the Anderson Brothers’ and Reynolds’ involvement with the

Jamaican Shower Posse, the PPD convened a multi-unit investigation into the triple homicide,

including requesting assistance from the Jamaican Task Force and the Violent Traffickers Task Force,

from which a detective was assigned specifically to investigate Noel Grierson, aka Steplight. Police

also requested background intelligence from the Violent Traffickers Task Force on several addresses

connected to Steplight. The information gathered on Steplight from these task forces has never been

disclosed to this day.




                                                25
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 26 of 82




       112.    On October 18, 1989 police visited Steplight’s store on 4933 Old York Road. The

employee there at the time, Michael Sultan, claimed the store was owned by someone other than

Steplight and that he knew nothing of the Anderson/Reynolds Murders.

       113.    Detectives then visited Steplight’s store at 4229 Germantown Avenue. Employee

Raymond Bowen also claimed the store was owned by someone other than Steplight. While there,

detectives accidentally knocked over a box behind the counter containing marijuana. They arrested

Bowen for possession of drugs and interviewed him, but Bowen denied knowing anything.

       114.    On October 21, 1989, police, including Officers Miller, Witcher, and Rodden,

identified Steplight as “the prime suspect” in the Anderson/Reynolds Murders.

       115.    On October 22, 1989, police logged extensive research into Steplight’s drug houses,

known locations, addresses, businesses, criminal history, and associates.

       116.    On November 27, 1989, Sharon Williams assisted police by identifying nine

associates of Steplight in a “Violent Trafficker's Photo Book” provided by the Violent Traffickers

Task Force: Wayne Walker, Clivis Anderson, Marvel Grierson, Clinton Morris, Collimore Easy,

Lindan Benschop, Anthony Burante, Patrick Bennett, and David Abraham. Police withheld these

identifications from Sharon Williams’ interview record.

       117.    Collimore “Sherlock” Easy (“Easy”) was identified by police as having knowledge of

and/or participating in the Anderson/Reynolds Murders. Easy was arrested on November 27, 1989,

for possession of crack, and was interviewed by Detective Rodden. However, Easy denied knowing

Steplight or the Victims. In addition, Easy could provide no alibi for the night of the murders.

Nonetheless, according to the police reports and activity sheets, law enforcement conducted no further

investigation into Easy as a suspect.




                                                 26
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 27 of 82




        118.   Incredibly, despite the numerous witness statements and informant tips that Steplight

was responsible for the Anderson/Reynolds Murders, Defendant PPD Officers never interviewed

Steplight.

        119.   Although police visited two stores they knew to be operated by Steplight and

conducted interviews with employees, the Commonwealth withheld all records pertaining to one of

the employees and, though it disclosed the interview of the other employee, failed to disclose any

mention of Steplight’s connection to the store or that employee.

        120.   Steplight’s status as a “prime suspect” in the Anderson/Reynolds Murders was

withheld by police and prosecutors until 2019.

         Police Identify Other Possible Suspects, but Fail to Follow Up on Any Leads.

        121.   Witnesses and friends of the Victims, such as Joanna Williams, Norma Mercado,

and Seanette Honeyblue, told police repeatedly that the three Victims had numerous conflicts with

individuals resulting in gunfire, and that at the time of their murders, the Victims were afraid for

their lives because they thought someone wanted to kill them.

        122.   Norma Mercado, Reynolds’ then-girlfriend, told police she was walking with

Reynolds back from a store when he warned her that if he said, “duck” she had better do so because

there were people out there who wanted to take his head off because he had robbed them.

        123.   Joanna Williams told police that the first night she met Reynolds he told her that he

“was in danger, that someone was looking to shoot him” and that three weeks before their deaths,

Gavin Anderson came to Joanna Williams’ house with a fresh bullet wound in his leg, having been

shot with a 9-millimeter gun. Indeed, whenever a car drove by, the Victims would get nervous and

uptight because someone wanted them dead.




                                                 27
            Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 28 of 82




        124.    Seanette Honeyblue, Gavin Anderson’s girlfriend, further corroborated that Gavin

Anderson had been shot just a few weeks before his murder and that the Victims had shot at least

three people in the gunfire.

        125.    In addition, the week before his murder, Kevin Anderson was seen running from a

drug house on Kershaw Street, chased by men accusing him of stealing money.

        126.    Police were also told that the Anderson Brothers and Reynolds were selling drugs

and transporting mass quantities of cocaine and marijuana from other states to be sold in North

Philadelphia, an area already dominated by the Jamaican Shower Posse and the JBM, who were,

at that time, embroiled in a violent feud with one another over territory.

        127.    A central hub for the Anderson Brothers and Reynolds’ criminal activity was a

Jamaican restaurant called Prime Time. The Victims used the restaurant to traffic drugs from out

of state and bring drugs back to Philadelphia. Likewise, the Victims repeatedly asked women to

help them transport drugs across state lines, which often involved their employment at Prime Time.

        128.    Eglam Anderson (“Eglam”), the Anderson Brothers’ father, told police, including

Officers Durrant and Rodden, that he called Prime Time the night of September 25, 1989 to return

Kevin Anderson’s phone call from earlier that day. A man on the phone told Eglam the boys were

upstairs.

        129.    Eglam also told police Reynolds had robbed a man named Ken, whose brother,

Dwight Taylor, was now looking for Reynolds. Likewise, a friend of the Victims, Donna Steele,

also told police that a man named Dwight called her very soon after the Anderson Brothers were

found by police to inform her of their murders and asked whether the Victims had been doing

anything that could have caused it. Police never interviewed or questioned Dwight.




                                                 28
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 29 of 82




       130.      Detective Rodden contacted Detective Margerum at the Violent Offenders

Traffickers Unit, and requested background information on the names provided by Eglam.

Detective Rodden also requested any known activities of the Victims in the New York area. This

information was never disclosed.

       131.      Shortly before their murders, the Anderson Brothers and Reynolds had planned a

trip to Texas to trade in drugs and arms – even after being warned by the JBM not to. A business

card from a gun shop in Dallas, Texas was found in Reynolds’ personal effects recovered after his

death and the ATF later confirmed this shop was, at the time, under joint local-federal

investigation.

       132.      Further, law enforcement made no record memorializing the chain of custody for

Reynolds’ personal belongings, which included immigration papers, a Texas identification card, a

social security card, several business cards, a phone bill, and a small handwritten phone book. These

belongings were ultimately provided to police by Sharon Williams, but how she came to be in

possession of these items was not clear.

       133.      On September 26, 1989, Sharon Williams told police that a Jamaican man came to

her house and informed her that the Anderson Brothers and Reynolds were dead. She then ran outside

to the corner of 10th and Duncannon, where a woman handed her all of Reynolds’ belongings. Sharon

Williams went back into her house and called Kevin Anderson’s sister, who told Sharon Williams

she had spoken to Kevin Anderson on the phone the day before (September 25, 1989) and that day

(September 26, 1989).

       134.      On October 10th, 1989, police interviewed Joyce Gillis (“Gillis”), who said she had

been introduced to the Victims by Kevin Hicks (“Hicks”). Gillis told police the Victims were at her




                                                 29
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 30 of 82




house the day before they were killed and that she found Reynolds’ personal effects under her couch.

When she saw on television they had been murdered, she gave those belongings to Hicks.

       135.     Hicks was a former employee of Steplight, and had numerous charges for violent and

drug related crimes. Hicks had close personal ties to Steplight and was one of the last people to be

seen with the Anderson Brothers and Steplight before they were murdered. Hicks admitted that he

met the three Victims through Steplight, and that, at the time, they were working for the Jamaican

store at Lindley and Windrim and they were looking for drug sellers. Hicks also admitted that he sold

marijuana for the Victims for a short time.

       136.    Police interviewed Hicks, who confirmed Gillis’s version of events regarding

Reynolds’ personal effects and that he gave the effects to his niece, Sharon Williams. Additionally,

Hicks told police he had last seen Reynolds and Kevin Anderson at Warnock and Duncannon, at 9pm

on the Thursday night before Reynolds was found dead (September 21, 1989).

       137.    However, Anthony Elam, a victim of the 5029 N. 11th Street robbery, told police that

the Victims robbed everybody but Hicks, who used to work for them as a drug seller. Anthony said

he last saw Hicks with the three decedents on the day they were killed (September 25, 1989) at 4am.

The four were standing together at Warnock & Duncannon. This contradicted Hicks’ report of having

only seen the Victims four days before they were killed, not the day of, but at the same location.

       138.    Additionally, a phone bill belonging to the phone number for Hicks was found in

Reynolds’ personal effects and showed numerous calls to Reynolds’ beeper number. No mention of

this is found in the police reports. Police disregarded the inconsistent and contradicting stories of

Sharon Williams and Hicks as to how the victim’s belongings ended up in Hicks’ possession, and the

stories of Hicks and Elam regarding when Hicks may have last seen the Victims alive.




                                                  30
          Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 31 of 82




         139.   All credible leads, contradictory evidence, and conflicting witness statements were

ignored by police until seven months later, when Hicks’ records were requested from the FBI.

However, there is no evidence that police deemed Hicks a suspect.

         140.   Despite several suspects and leads, police did not arrest or charge anyone with the

Anderson/Reynolds Murders for over two years.

         Defendants Coerced and Fabricated a False Identification and Confession from
                             James White, a Known Informant
         141.   No evidence connecting Plaintiff Wilson to the Anderson/Reynolds Murders existed.

Wilson’s name was never mentioned by police or witnesses and he was never interviewed as a suspect

or person of interest. Instead, Wilson only became involved in the case after informant White

confessed to the triple homicide two years after the murders and implicated Wilson and others in the

crime.

         142.   Upon information and belief, White, a 19-year-old with only an 11th grade education,

was first arrested on December 9, 1989 by Detective Raymond Dougherty for the unrelated murder

of Michael Haynesworth, who was killed on November 21, 1989.

         143.   Not long after that, White was additionally charged with the murder of 19-year-old

Marron Genrette, who was shot on June 25, 1989.

         144.   After White’s arrest for the Haynesworth murder, his attorney negotiated a deal with

the Assistant District Attorney for the Commonwealth handling the cases, ADA Desiderio. The deal

required White to plead guilty to the murders of Haynesworth and Genrette and identify anyone who

participated in the crimes. In return, White would receive two consecutive prison sentences of 5-10

years for a total sentence of 10-20 years.

         145.   In accordance with that agreement, White made numerous, albeit contradictory,

statements implicating himself and others in those and other crimes.



                                                 31
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 32 of 82




       146.      On the day of his arrest, December 9, 1989, White implicated himself, his girlfriend

Rasheeda, Chris Williams (“Williams”), and Troy Coulston (“Coulston”) in the Haynesworth murder.

In his statement, White eluded to other crimes that Coulston and Williams also committed.

       147.      Upon information and belief, police suspected that Williams, then 30 years old, was

the head of a drug gang that robbed other drug dealers and murdered anyone in its way. Accordingly,

police wanted Williams off the street. White would later admit that Williams was, in actuality, little

more than a small-time drug dealer. Nonetheless, based on White’s statement Coulston and Williams

were arrested.

       148.      One year and five months later, on May 3, 1991 at 11:25am, White – in conjunction

with his plea agreement – was questioned by Detective Joseph Hasara (“Hasara”) and Detective

Harris regarding other crimes potentially committed by Williams and Coulston.

       149.      In his May 3, 1991 statement, White admitted that his first confession from December

1989 was false. Further, White added several details to the murder, including a beating that occurred

prior to the killing, and mentioned additional crimes that Williams allegedly told White about.

       150.      A few hours later, at 2:20pm, Detectives Harris and Hasara again interviewed White,

this time about the shooting death of Genrette, for which White had already been charged. In his

statement, White again implicated himself, Williams, Rick Bennett (Chris William’s brother), and

Terrence Smith in the murder of Genrette.

       151.      Just a few hours later, at 4:15pm, Detective Hasara interviewed James White – for the

third time that day – about the shooting death of William Graham, a cab driver. Although White had

not been charged with the murder of Graham, he again implicated himself and Williams in a murder,

stating that Williams pulled the trigger and shot Graham in the back of the head because he wanted a

cab to use during robberies of drug dealers.




                                                  32
           Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 33 of 82




       152.    As part of his ongoing plea deal with ADA Desiderio, White was given immunity

from prosecution in the Graham case, and was never arrested or charged for his part in it.

       153.    Over four months later, on September 30, 1991, Craig Vaughn (“Vaughn”) – an

inmate in White’s prison – contacted ADA Desiderio stating that White told Vaughn of his plea deal

for the Genrette and Haynesworth murders, and that White later confessed to Vaughn that he was also

involved in a triple homicide of three Jamaicans that White did not disclose to the ADA.

       154.    White did not make these statements to Vaughn, but instead told him that when White

went to the DA’s office, the detectives and prosecutor questioned White about unsolved cases,

including the death of three young black Jamaican males from New York who were found dead in

the streets of North Philadelphia. White told Vaughn he was asked by police to “jog his memory” as

to whether Williams was involved in these murders, like the other murders White was a part of, but

White told police he had no knowledge of these crimes.

       155.    Based solely on Vaughn’s statement to ADA Desiderio, Desiderio rescinded White’s

plea agreement for the previous murders and additionally charged White with the Anderson/Reynolds

Murders.

       156.    White was not informed of the cancellation of his plea deal until after White was

charged in prison with the Anderson/Reynolds Murders by Detective Ansel. White and Desiderio

spoke on the phone after White’s arrest, without White’s attorney, wherein Desiderio informed him

there was no longer any plea deal for his previous crimes and that White had only one choice: to plead

guilty to the Anderson/Reynolds Murders. White told Desiderio he did not commit and had no

involvement in the Anderson/Reynolds Murders, after which ADA Desiderio threatened to charge

White will all six murders, use White’s previously made incriminating statements against him

(including those for which he had immunity), and to seek the death penalty for White.




                                                 33
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 34 of 82




        157.    White was transported from the jail to the Philadelphia Police Department for

questioning. Detective Ansel attempted to interrogate White in the police car, but White continued to

tell detectives he did not commit the murders for which he was now arrested. Additionally, after White

was charged with the Anderson/Reynolds Murders, he was transported to the District Attorney’s

Office numerous times to speak with ADA Desiderio about a new plea deal. Detective Harris and

other PPD Officers were present at these meetings.

        158.    Desiderio, without White’s attorney present, then coerced White into making a new

plea deal: White would plead guilty to all six murders in return for his testimony against Williams –

and others whom White said were involved – and in return White would receive a life sentence.

However, Desiderio promised White that although the plea agreement called for life in prison, White

would receive a pardon after he served 15 years because Desiderio would guarantee a hearing and put

a letter in White’s prison file to be seen by the Pardon Board. Desiderio and White met – with and

without White’s attorney present – in connection with this plea agreement. In fact, Desiderio arranged

for White’s mother and other family members to be present at some of these meetings, and eat together

while discussing White’s deal. Also in these meetings and prior to any trial, Desiderio instructed

White not to reveal that Desiderio promised White he would be pardoned after 15 years, which was

not memorialized in the plea agreement, in order “to protect the integrity of the deal” at trial.

        159.    Detective Harris, who personally knew and went to high school with White’s mother,

Sheryl Richardson, gave White advice relating to the plea deal, telling him to take it, and to file for

an application of pardon in 12 years, not 15.

        160.    Although White had no knowledge of the Anderson/Reynolds’ Murders, because of

ADA Desiderio’s threats of the death penalty and promises of an early release, White agreed to lie.

Desiderio, along with detectives, then fed White descriptions of the Victims and the murders, showing




                                                   34
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 35 of 82




White photographs of the crime scene and the Victims’ body positions at the time of death, so that he

could identify them. Although Desiderio knew White was not involved in the Anderson/Reynolds

Murders, Desiderio told White that he did not believe what Craig Vaughn told him about the murders

and that no one else would either. Desiderio told White if he wanted to keep the new plea deal, White

needed to come up with a more plausible story. When White reminded Desiderio he did not know

how the murders occurred, Desiderio concocted a confession based off White’s statement in the

Hainsworth case, explaining to White that he must implicate himself as well or no one would believe

White’s testimony.

       161.    After White and Desiderio fabricated how the murders took place, White gave his first

formal statement about the Anderson/Reynolds’ Murders on November 4, 1991 at 11:58am to

Detectives Cimino and Ansel. There, White repeated the fabricated confession, implicating himself

and Williams – as he had done three times before – and also named Rick Bennett, “Steve,” “Binky,”

and “Opie” as those involved in the Anderson/Reynolds Murders that had allegedly occurred over

two years prior.

       162.    White told police that he stole a van at Williams’ request, so that they could rob

unsuspecting “drug boys,” (the Anderson Brothers and Reynolds) when they came to Williams to buy

AK-47s. White said that when the men arrived to buy the guns, White, Williams and Bennett forced

the Victims to give them their money at gunpoint. Williams wanted more than the $2,400 the Victims

had, so one of the Victims agreed to take Williams to get more money. According to White, when

Williams returned 30 minutes later, he had $24,000, and told Bennett that he blew the guy’s head off.

Williams demanded more money from the other two Victims and forced them into the van where

White, Williams, and Bennett interrogated them about money. White said the others, “Opie,” “Binky”

and Steve” were driving in another car as back up. When the Victims denied having more money,




                                                 35
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 36 of 82




Williams shot the smaller Victim two or three times in the face and threw him from the back of the

moving vehicle onto the street. When the last Victim would not give up the money, White said,

Williams shot him twice, and threw him out of the van as well.

        163.    Despite White’s incredible account of the Anderson/Reynolds’ Murders, law

enforcement never recovered the van White allegedly stole in which the Victims were allegedly shot

and never recovered any murder weapon(s). In White’s statement, there was no mention of the

meetings and phone calls with ADA Desiderio, the threats he made to White, or the promise that

White would be released early. Despite their knowledge of that White’s confession was false and

coerced, at no time did White, ADA Desiderio, or the police officers disclose that the information

contained in White’s statement was fabricated and false.

        164.    Notably, Plaintiff Wilson’s name was never mentioned by White and his descriptions

of the other individuals involved were that of 22 to 30-year-old men. Wilson was 17 at the time.

        165.    Later that day, on November 4, 1991 at 2:10pm, Detective Cimino again interviewed

White. Detective Cimino asked White about the Graham murder, wherein White again admitted that

his last statement on the matter was false. White changed his story, instead telling police that Bennett,

not Williams, killed Graham. He stated that Williams had told White and Bennett to kill a cab driver

so he could have a cab to rob others, but that he did not pull the trigger.

        166.    On November 13, 1991 at 12:30 p.m., Detective Cimino again interviewed White

regarding the Graham murder. During that interview, White changed his account of that murder for a

third time, telling police that it was actually White, himself, who killed Graham, with the help of

James McArthur. White told police he killed Graham because Williams told him to kill an innocent

person to prove his loyalty. White then said he sold the gun he used to Terrence Smith.




                                                   36
           Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 37 of 82




       167.     Later in the afternoon of November 13, 1991, at 3:45pm, White was again

interviewed, this time by Detective Ansel. At that time, White was apparently questioned about

twenty-one photographs. During that interview, White allegedly identified a photo of Plaintiff Wilson

as “Binky” and Joseph Lee as “Opie”. This was the first time that Theophalis Wilson was identified

by White, and the first and only time Wilson’s name was connected with the Anderson/Reynolds

Murders.

              Desiderio Attempts to Coerce Wilson into Testifying Against Williams

       168.     Although police had possession of White’s confession implicating Wilson and

Williams in November of 1991, Wilson was not immediately arrested.

       169.     Instead, like White, Desiderio and PPD Officers attempted to make a deal with Wilson

by coercing him to falsely testify against Chris Williams.

       170.     On December 19, 1991, police requested that Wilson voluntarily come to the PPD’s

Homicide Unit to speak with PPD Detectives about the murders White had previously confessed

to. Wilson did so, and once there, PPD Officers told Wilson that they only wanted Chris Williams

and that if Wilson cooperated, he would not be charged with any crimes. Wilson refused to

implicate Williams, stating he had no knowledge of any of the murders and could not testify

falsely. Afterward, police took Wilson home.

       171.     The next day, Wilson’s presence was again requested by Defendants, this time at

the DA’s Office. There, and in the presence of PPD Officers, including but not limited to

Defendant Cimino, ADA Desiderio threatened Wilson with prosecution if he did not implicate

Williams in the crimes White had already confessed to. Wilson was also informed that White had

implicated Wilson in the Anderson/Reynolds Murders. Regardless, Wilson told Desiderio and

police he did not know White, and had no knowledge of the Anderson/Reynolds Murders. ADA




                                                 37
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 38 of 82




Desiderio told Wilson he knew Wilson did not commit those crimes, but that he would be

prosecuted if he did not cooperate. After this encounter Wilson again went home.

        172.   Although White had implicated Wilson in November of 1991, and no further evidence

was discovered, Wilson was not arrested until February of 1992.

               Arrests and Convictions Based on White’s Fabricated Confessions

        173.   On December 9, 1991, based heavily on White’s testimony, Williams and Coulston

were tried for the murder of Genrette, which ADA Desiderio prosecuted. Both men were acquitted.

        174.   On January 10, 1992, Bennett was tried for the murder of Genrette, which ADA

Desiderio prosecuted. Bennett was found not guilty. Having failed to convict Williams and Coulston

for the murder of Genrette, Desiderio next prosecuted them for the murder of Michael Haynesworth,

again, with White as his primary witness. The two were convicted on January 2, 1992.

        175.   On July 3, 1993 Bennett was tried for the murder of Graham, which ended in a hung

jury.

        176.   Despite White’s changing accounts, Williams was tried for the murder of Graham. He

was found not guilty. The unsuccessful prosecution of Williams and Bennet for Graham came after

Desiderio unsuccessfully prosecuted two wholly unrelated individuals in 1990.

        177.   However, based solely on the testimony of White, on August 6, 1993, Williams,

Bennett, and Plaintiff Wilson were tried for the Anderson/Reynolds Murders as co-defendants.

 The Trial was Infected with Fabricated and Perjured Testimony and Material Exculpatory
                                Evidence was Suppressed
        178.   At trial, White testified against Williams, Bennett and Wilson, admitting that he killed

– and pleaded guilty to killing – six people within a ten-month timeframe: William Graham in

February 1989, Marron Genrette in June 1989, Gavin Anderson, Kevin Anderson, and Otis Reynolds

in September of 1989, and Michael Haynesworth in November of 1989.



                                                 38
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 39 of 82




        179.    Although White pleaded guilty to these murders, he admitted to lying in multiple

statements and receiving a plea deal from the District Attorney’s Office regardless of his

inconsistencies. However, Desiderio coached White to lie to the jury, by having White testify that he

intended to spend life in prison for his crimes, when Desiderio had actually promised White he would

be pardoned in 15 years in exchange for his testimony against the Wilson, Bennett, and Williams.

This perjury was never corrected or brought to the attention of the court or the defense by Desiderio.

        180.    Additionally, White testified that it was Williams and Bennett who killed the

Anderson brothers and Reynolds, and that his and Wilson’s involvement in the Anderson/Reynolds

Murders was limited.

        181.    Additionally, Craig Vaughn testified against White, stating that while in prison, White

confessed to committing the Anderson/Reynolds Murders with “Chris” in Philadelphia. Vaughn

specifically testified that White never mentioned the name “Binky” or Theophalis Wilson, and that

he would have remembered that.

        182.    Likewise, Detectives Schol, Miller, and Rodden testified to finding the three Victims

in the early morning hours of September 26th, 1989 and described the three Victims’ crime scenes.

        183.    However, at trial, law enforcement was unable to explain why the van the Victims

were allegedly shot inside was never recovered or why they never recovered a murder weapon.

Likewise, White failed to disclose, and ADA Desiderio failed to elicit details regarding White’s

meetings with ADA Desiderio, Desiderio’s threats to White, or the promise that White would be

released early – a condition not reflected in White’s plea agreement. At no time during trial did White,

ADA Desiderio, or the police officers disclose that White’s testimony was fabricated and false.




                                                  39
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 40 of 82




        184.      On cross-examination, Dr. Paul Hoyer, one of the medical examiners, established

there were no scrapes or bruises on Reynolds or Gavin Anderson, while Dr. Hygow Park, testified

that there were no injuries other than gunshot wounds on Kevin Anderson.

        185.      Dr. Hoyer also testified that whether a person would sustain additional injuries, such

as scrapes, bruises, abrasions, or contusions from a fall after a shooting would depend on the surface

upon which the person fell, the speed of travel and whether the surface was wet or dry. The absence

of such injuries in the Victims, he said, meant only that the body “did not fall against a hard surface

with a lot of force.”

        186.      David Lee1, a federal informant, also testified for the prosecution that he had been a

straw purchaser of weapons for Williams, one of which was a nine-millimeter pistol that police seized

from Williams at the time of his arrest. He further testified that he bought nine-millimeter guns for

Wilson in 1990, almost a year after the Anderson/Reynolds Murders took place. Then, Lee swore he

had no guarantee of lenient treatment for his testimony and that he had no agreement with Desiderio,

the prosecutor.

        187.      In addition, Alan Jackson testified regarding the bullet fragments taken from Kevin

Anderson and Otis Reynolds were consistent with a nine-millimeter gun, but that two different types

of guns were used to fire the various bullets.

        188.      Although no physical evidence tied Wilson to the Anderson/Reynolds Murders, a jury

convicted Williams and Wilson of first-degree murder, robbery, conspiracy, possession of an

instrument of crime, and violating the state corrupt organization act on August 6, 1993. Both Williams




1
  At trial, the Commonwealth incorrectly referred to Lee as Wilson’s uncle. In fact, Lee was not
related to Wilson; Lee’s brother married to Wilson’s maternal grandmother.


                                                   40
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 41 of 82




and Wilson endured a death penalty hearing, resulting in Williams being sentenced to death, while

Wilson – who was 17 years old at the time of the crime – was sentenced to life in prison.

        189.    Bennett was acquitted of any involvement in the Anderson/Reynolds Murders.

        190.    On September 13, 1993, after testifying against Williams and Wilson, White pleaded

guilty to all six murders – Haynesworth, Genrette, Graham, and the Anderson/Reynolds Murders.

           Wilson And Williams’ Fight to Prove Their Innocence Leads to the Discovery of
                    Critical, Exculpatory Evidence Suppressed by Defendants
        191.    Both Wilson and Williams unceasingly maintained their innocence in the Anderson/

Reynolds Murders.

        192.    In 2013, Williams was granted a new trial following an evidentiary hearing. During

the hearing, White explicitly recanted his trial testimony, stating his testimony about the

Anderson/Reynolds Murders was false and fabricated, that White knew nothing about the triple

homicide and that, to his knowledge, Williams, Bennett, and Wilson had nothing to do with the

Anderson/Reynolds Murders. White further testified that he was coerced by ADA Desiderio and

Defendant PPD Officers to lie about the murders and testify against Williams and Wilson in exchange

for a guaranteed pardon hearing after serving 15 years. White also described further unethical

behavior by ADA Desiderio, including buying White and his family numerous meals, meeting with

White while his attorney was not present, and using deceptive threats and promises to coerce White

into pleading guilty to six murders.

        193.    White further denied stealing the van allegedly involved in the crime, which he gave

inconsistent accounts of to police, and testified that police never even questioned him about the details

of how or when he allegedly stole it.

        194.    White testified that in 2005 he realized Desiderio was not going to provide assistance

in getting his sentence and conviction commuted or pardoned after he had served 15 years, as



                                                   41
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 42 of 82




Desiderio had promised. White learned that an ADA has no influence over the parole or pardon

board. White also discovered that Desiderio lied to him about Desiderio’s “promise” to attend a

guaranteed hearing for White’s pardon in exchange for White’s testimony against Williams and

Wilson, as an ADA representative is required to be at the hearing. Additionally, White learned that

although Desiderio threatened to use White’s previous statements against him when seeking the death

penalty, prior statements made in relation to a plea deal cannot be used against someone in connection

with those charges.

       195.    When White learned that Desiderio’s threats – the reason White testified falsely –

were empty and worthless, White filed for post-conviction relief alleging his innocence in the

Anderson/Reynolds Murders to which he had pleaded guilty and stating that his guilty pleas were

based on an unconstitutional deal with Desiderio.

       196.    White further testified that police officers and prosecutors knew that he had no

knowledge of or involvement in the Anderson/Reynolds Murders before he made his statement

regarding the crimes. When White informed Desiderio that he did not know who committed the

murders, Desiderio told White to lie and to use to the same concepts from the Haynesworth case in

his statement about the Anderson/Reynolds Murders so the story would be convincing.

       197.    Supporting White’s recantation, Robert Tressell (“Tressell”), chief criminal

investigator for the Cobb County, Georgia District Attorney’s Office and an expert in blood pattern

and spatter analysis, testified that the location of Gavin Anderson’s body was inconsistent with being

pushed from a moving van. The blood evidence was also inconsistent with White’s description. Blood

had pooled in the creases of Anderson’s ear and had the body been thrown, there would have been

evidence of blood projection away from the ear. Tressell also testified that Kevin Anderson’s clothing




                                                 42
            Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 43 of 82




showed that blood had begun to soak in and the blood flow patterns were consistent with being shot

and falling right in the place where he was found.

           198.   Tressell also noted that the bullet removed from Kevin Anderson’s body did not match

the nine-millimeter gun seized from Williams.

           199.   Likewise, Dr. Charles Wetli, former chief medical examiner for Suffolk County, New

York, testified that based on a review of the autopsy, the trial transcripts and the crime scene reports,

there was no evidence that any of the Victims were thrown from a moving vehicle. He also said there

was no evidence that any of the Victims were shot directly in the face as White claimed.

           200.   On December 30, 2013, Court of Common Pleas Judge William Manfredi granted

Williams a new trial due to ineffective assistance of counsel, because William’s trial attorney, Lee

Mandell, failed to retain a medical expert to confront the prosecution’s evidence, and failed to

cross-examine the prosecution’s medical examiners to draw out the inconsistencies in the

evidence. In July 2016, the Pennsylvania Supreme Court upheld William’s new trial ruling.

           201.   Meanwhile, Plaintiff Wilson was also attempting to overturn his conviction. In 2017,

Wilson’s case was remanded back to the trial court for resentencing after the U.S. Supreme Court

ruled that it was unconstitutional to sentence juveniles to mandatory life sentences in Miller v.

Alabama. As part of that proceeding, on April 28, 2017, the Philadelphia DA’s Office turned over

a redacted copy of the Philadelphia Police Department’s Homicide Investigation files (“Homicide

Files”).

           202.   After review of the documents, it became clear that the Homicide Files provided to

Wilson contained exculpatory information that had not previously been disclosed. Accordingly,

Wilson filed an amended Post-Conviction Relief Act (“PCRA”) petition adding Brady claims to

his pleadings.




                                                   43
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 44 of 82




       203.    Also in 2017, more than a quarter of a century after Wilson was arrested and

convicted, the Philadelphia County District Attorney’s Conviction Integrity Unit (“CIU”) began a

comprehensive review of Wilson’s case, upon request by Wilson’s pro bono counsel.

       204.    As a part of the CIU’s review, on February 15, 2019, the CIU provided Wilson a

copy of DA’s Office’s prosecution file (“Prosecution File”)—more than 42,500 pages of

documents.

       205.    During review of the Prosecution File, it became apparent to both Wilson’s counsel

and the CIU that a wealth of additional material and exculpatory evidence had not previously been

disclosed to Wilson or his co-defendants, similar to the Homicide File. Because of this, the DA’s

Office joined in Wilson’s request to proceed to a Miller (holding it is unconstitutional for a minor

to be sentenced to life in prison) resentencing, which was denied because of a Philadelphia Court

of Common Pleas policy requiring petitioners to exhaust all guilt/innocence claims and forgo

claims of actual innocence prior to resentencing.

       206.    In September of 2019, Wilson supplemented his petition for an en banc review of

the court’s Miller resentencing denial with three new Brady claims: (1) the prosecutors and police

withheld material, exculpatory evidence in the form of contemporaneous investigation documents

related to two of the homicide scenes, refuting the testimony of White, undermining reliability in

Wilson’s verdict and warranting relief, (2) the prosecutors and police withheld material,

exculpatory evidence of the “prime suspect,” (3) the prosecutors and police suppressed material

and exculpatory contemporaneous investigation records that credibly inculpated alternative

suspects, and evidenced a growing war between the decedents, other Jamaican drug dealers, and

the Junior Black Mafia, and (4) the prosecutor and police withheld material documentation of the




                                                44
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 45 of 82




aggravating witness David Lee’s involvement in two prior murders as well as his ongoing

relationship with law enforcement as a confidential informant.

        207.    The material, exculpatory information was known to police and prosecutors at the

time of trial, but was withheld from Wilson and his co-defendants. Specifically, the withheld material

fell into two categories: (1) evidence supporting alternate theories and suspects, and (2) evidence that

undermined the theory of the crime presented at trial. In sum, the following additional exculpatory

evidence would have been available at Wilson’s trial had it not been suppressed by the Defendants:

    •   A police activity sheet identifying Steplight as the “prime suspect” in the Anderson/Reynolds
        Murders and a memorandum identifying David Jarrett as an eye witness.
    •   Statements and police activity sheets describing a far-reaching investigation into Steplight, a
        Jamaican drug dealer who was suspected by police of orchestrating the three
        Anderson/Reynolds murders. This included police activity sheets containing records of
        searches into Steplight’s properties, witness interviews of his known associates, and various
        businesses suspected of being fronts for drug-dealing. These documents paint a compelling
        picture of a drug kingpin who engaged in a shootout with the Victims in the weeks prior to
        their murders.
    •   Photographs of Otis Reynolds’ personal effects, including his identification and immigration
        papers, as well as a personal phone book, cards, and handwritten notes which indicated close
        ties to known members of the Jamaican Shower Posse, which had been turned over to
        Steplight’s associate, Kevin Hicks.
    •   Witness interviews that disclosed the Victims, after the shootout with Steplight, continued to
        violently and brutally rob and shoot individuals in and around Steplight’s properties.
    •   A report of a 911 call made at 12:41am on the morning of September 26, 1989, one block
        from where Kevin Anderson was found, in which the caller, a gas station employee, reported
        that someone had just knocked on the window of the gas station and asked him to call police
        because a man had been shot at 32nd and Berks Street.
    •   A statement from the Anderson Brothers’ father, Eglam, that his daughter got a call from one
        of the brothers at 6:00pm on September 25th, 1989 – after the time that White said the murders
        had occurred. In addition, the father said that Reynolds had an argument with someone named
        Ken who was looking for him around the time of the murders, claiming that Reynolds had
        robbed him.
    •   A statement of Evonne Lackey, who said that at 11:00pm on September 25, 1989, she heard
        four shots a block from where one of the Victims was found. This also was several hours after
        White said the murders occurred.
    •   Homicide activity reports and records that said the Anderson Brothers were involved in drug
        running and trafficking, selling drugs, and robbing drug dealers, as well as their association


                                                  45
          Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 46 of 82




        and general practice of brutal drug house robberies indicating they were members of or
        associated with the Jamaican Shower Posse gang, and that they were in active conflict with a
        rival gang, the Junior Black Mafia. This contradicted the Anderson Brothers’ sister, who at
        trial portrayed them as a high school student and an HVAC trainee with no criminal
        backgrounds.
    •   Confidential informant interviews corroborating Thigpen’s statement that the Anderson
        Brothers and Reynolds were involved in the beating of a high-ranking Junior Black Mafia
        member, Mason, and that the Victims were in an ongoing feud between the two gangs
        centered on a store the Victims used as a base of operations. Also, activity sheets from a
        related investigation indicating this same store was the site of an ongoing, violent turf war
        between the Jamaican Shower Posse and the Junior Black Mafia.
    •   Reports showing that David Lee, who testified at trial that he sold guns to Williams, had
        previously provided prosecution testimony in two other murders and was implicated in both
        homicides. This could have been used to impeach Lee’s testimony and cast doubt on the fact
        that he was “squeaky clean” and faced possible prison time since he had not been prosecuted
        in the past. One of those prior prosecutions was handled by ADA Desiderio and the other by
        former ADA McMahon, Wilson’s trial defense lawyer. Desiderio and McMahon never
        disclosed this information.
    •   Multiple reports and notes of correspondence between ADA Desiderio and White and White's
        mother suggesting that the prosecutor would help White get released from prison early,
        corroborating White’s recantation testimony from 2013.
    •   A statement from a witness who said he saw Gavin Anderson struggling with someone just
        before he was shot. The witness later identified that person, by name, as someone who was
        frequently seen in the neighborhood where the shooting occurred. This exculpatory
        identification cast reasonable doubt on the defendant’s guilt.

    •   Activity sheets relating to Collimore Sherlock Easy, who was alleged to have had involvement
        or been responsible for the murders of the Jamaicans, and who is identified in the Violent
        Traffickers Photo book as an associate of Steplight.

        208.     A review of the suppressed evidence painted a clear and comprehensive picture that

supported Steplight’s involvement in the Anderson/Reynolds Murders and exculpated Wilson. The

Commonwealth agrees and urged that Wilson was entitled to relief on his Brady claims. Indeed,

the Commonwealth admits that “the withheld evidence detailed [above] was material and concedes

that Brady was violated.”2 Ex. B, n.13




2 A true and correct copy of the Commonwealth’s Answer in Wilson’s post-conviction proceeding is attached to this
Complaint as Exhibit B.


                                                        46
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 47 of 82




        209.    All of the withheld witness accounts and police investigative reports mentioned,

supra, in ¶ 207, undercut or contradict White’s trial testimony that the Victims were killed inside a

van, early in the night on September 25th, thrown from the moving vehicle after being shot, and that

they were murdered in a seemingly random robbery by Williams for money.

        210.    On December 18, 2019, the CIU, on behalf of the Commonwealth of Pennsylvania,

filed a motion to vacate Williams’ convictions, acknowledging that White – the only eyewitness –

testified falsely during trial and that the physical evidence demonstrated the falsity of his account

of the murders. The motion was granted on December 23, 2019 and the charges against Williams

were dismissed.

        211.    On January 14, 2020, the Commonwealth filed a similar motion to vacate Wilson’s

convictions, the charges were dismissed, and he was released on January 21, 2020.

    Wilson’s Conviction is Overturned on the Basis of Undisclosed Exculpatory Evidence
        212.    During Wilson’s post-conviction proceedings, Joint Stipulations of Fact of Petitioner

Theophalis Wilson and Respondent Commonwealth of Pennsylvania were filed, in which the

Commonwealth of Pennsylvania agreed that stipulations were a “declaration that the fact agreed upon

is proven.” A true and correct copy of the Joint Stipulations are attached to this Complaint as Exhibit

A. See Ex. A, General Stipulations, n. 1.

        213.    The Court of Common Pleas and the Pennsylvania Supreme Court determined that

the primary evidence of Williams’ guilt – the testimony of White – was thoroughly discredited by

expert forensic testimony. In Wilson’s post-conviction proceeding, the Commonwealth stipulated to

these findings of fact as it relates to Wilson’s conviction. See generally Ex. A, ¶ General Stipulations.

        214.    The Commonwealth admits that at trial “James White provided critical inculpatory

testimony against the defendants . . . [and t]here was no forensic evidence connecting Williams or

Wilson to the crime.” Ex. A, ¶ 7.


                                                   47
            Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 48 of 82




           215.   In addition, the Commonwealth admits that at the time of Wilson’s trial, David Lee –

a witness who testified against him – was an informant who had already cooperated with the

Commonwealth and was implicated in at least one murder. In fact, David Lee had testified in two

murder cases – Rice and Brown – which were prosecuted by ADA David Desiderio, the ADA who

prosecuted Wilson, and former-ADA McMahon, Wilson’s trial attorney. At no time did ADA

Desiderio or former-ADA McMahon disclose their knowledge of Lee’s involvement as a co-

conspirator and informant in two prior murder cases. ADA Desiderio was also aware of an ATF

investigation into Lee for federal firearms violations when Lee testified in Wilson’s trial that he had

“never even had a parking ticket” and was “squeaky clean.” This impeaching information was never

disclosed.

           216.   In fact, ADA Bridget Kirn falsely represented to Wilson and Williams’ counsel during

post-conviction proceedings, after Williams received a new trial, that “David Lee was not involved

in the investigation into the murder of David Rice” and that the Rice case “did not involve David Lee

at all.”

           217.   The Commonwealth further admits that it, along with Defendant PPD Officers, failed

to disclose police activity sheets in which officers omitted any reasoning for concluding several

witness statements and 911 calls near the time and location of the murders were “unrelated” or

“unfounded,” and thus not disclosed. Ex. B, ¶ 25.

           218.   The Commonwealth broadly, and in no uncertain terms, acknowledged that “a

plethora of Brady information (material, exculpatory evidence) was not disclosed to the defense at

the time of the original trial,” that “the record establishes that [Wilson’s] constitutional rights have

been violated,” that “the Commonwealth’s failure to disclose the evidence discussed above violated

Wilson’s right to due process as set forth in Brady v. Maryland…” and that “Wilson alleges (and the




                                                   48
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 49 of 82




Commonwealth concedes) that evidence described in Wilson’s Brady claims was suppressed. If that

evidence had been disclosed as the Pennsylvania and United States constitutions require, the outcome

of his case would have been different…as the suppression violated his right to due process under both

the Pennsylvania and United States Constitutions…as there is a reasonable probability that he would

have been acquitted if his evidence had been made available at the time of trial.” Ex. B.

        219.    Indeed, the Commonwealth “concedes that Wilson was entitled to relief in light of

newly discovered exculpatory evidence and due to violations of his right to due process under the

Pennsylvania Constitution and the United States Constitution.” Ex. B, ¶ 6.

        220.    Further, during the hearing in which Wilson’s charges were dismissed, the

Commonwealth’s CIU Attorney stated, “[i]t is time for Mr. Wilson to be allowed to go home—that

he go home a free man, and that he go home with an apology. No words can express what we put

these people through—what we put Mr. Wilson through; what we put his family through.”

        221.    Additionally, the Commonwealth “concedes that, but for an exceptionally unfair trial,

it is ‘more likely than not any reasonable juror would have reasonable doubt’ and acquit him….

Wilson’s conviction and sentence, like Williams’ now vacated conviction and capital sentence,

represent a gross miscarriage of justice.”

         The District Attorney’s Office Maintained Unconstitutional Policies, Customs, and
        Practices Regarding the Suppression of Exculpatory Evidence in Violation of Brady v.
                                             Maryland
        222.    It is undeniable that Defendant Desederio violated Brady v. Maryland in Wilson’s

case, a point conceded by the Commonwealth on several occasions in court. See supra, ¶ 212-221. In

fact, on January 13, 2020, the Commonwealth filed its Answer in Wilson’s Post-Conviction Relief

proceeding, wherein the Commonwealth admits, “Wilson’s trial was infected by serious prosecutorial

misconduct, Brady violations, a critical witness who supplied false testimony, and ineffective




                                                 49
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 50 of 82




assistance of counsel. As a result, he was wrongfully convicted of three homicides and sentenced to

an unconstitutional mandatory life sentence.” Ex. B, ¶ 1.

       223.    Defendant DA’s Office further admitted that in Wilson’s case, “the Commonwealth’s

suppression extends beyond Brady’s blameless standard. Several of the violations in this case appear

purposeful at worse or reckless at best.” Ex. B, ¶ 85. Indeed, the Commonwealth concedes that the

prosecutorial misconduct alleged herein was “intentional, knowing or reckless.” Ex. B, n.1

       224.    The failure to disclose exculpatory evidence in Wilson’s case was not an isolated

incident and was instead the result of customs, policies, and practices of the DA’s Office prior to and

at the time of the unlawful investigation into the murder of the Anderson brothers and Reynolds. The

DA’s Office, by and through its final policymakers, maintained an official policy, custom, or practice

of suppressing exculpatory material in violation of Wilson and others’ constitutional rights.

       225.    By official policy, practice, or custom, the DA’s Office would fail to seek out any

exculpatory information that was not affirmatively provided to them by the PPD and deliberately

withheld police “activity sheets,” witness statements, 911 calls, informant impeachment information,

and other exculpatory material from defendants charged with a crime. Official written reports created

by the PPD would be produced to the prosecutor and included in the prosecutor’s file given to the

defense. By contrast, internal “activity sheets” and the exculpatory information contained therein were

stored within the Homicide and Prosecution Files and were not produced to anyone outside the PPD

and DA’s Office – specifically, these documents would not be produced to the defense.

       226.    Similarly, prosecutors would not customarily contact PPD detectives to seek out any

information not affirmatively contained in the Detective’s written report provided to the prosecutor.

Thus, for example, prosecutors would not customarily obtain any witness statements or suspect

identifications taken during the investigation (such as, here, any written statement taken from Evonne




                                                  50
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 51 of 82




Lackey) or any other daily activity report created by the investigating officers during the investigation,

but would instead rely on the final written report typically created only after an arrest, which in

Wilson’s case was two years after the crime was committed.

        227.    As a result of this unconstitutional policy and practice, such exculpatory information

was documented only in the internal PPD files – documents which by official policy, practice and

custom were never produced to the defense.

        228.    A limited pre-Complaint investigation has identified numerous similar violations as

well as other relevant evidence indicating that the DA’s Office — as a matter of custom, practice, and

policy — encouraged prosecutors to avoid Brady obligations wherever possible.

        229.    Former District Attorney Lynne Abraham, known reputationally as “American’s

deadliest DA,” was at all relevant times the chief policymaker in the DA’s Office, and espoused a

fundamentally incorrect and unconstitutional interpretation of Brady’s requirements. Indeed, an

Assistant District Attorney, ADA Shver, admitted at a post-conviction hearing for Williams’ that “in

older cases, we [the Commonwealth] did not pass all activity sheets as a matter of course,” at the time

of the Anderson/Reynolds Murders. The Commonwealth has stipulated to this fact in two related

proceedings.

        230.    Further, at the time of Wilson’s arrest, the Philadelphia DA’s Office had no open file

discovery; that is, every discovery request was within the discretion of the ADA. Moreover, ADAs

faced significant pressure because the District Attorney expected that any case that was screened and

accepted should result in a conviction. This policy created a “win at all costs” mentality among the

ADAs in the DA’s Office. Moreover, prosecutors in the DA’s Office weren’t attuned or informed

about their constitutional and ethical disclosure responsibilities. Additionally, the DA’s Office

perpetuated these violations by implementing a policy wherein ADA’s did not review underlying DA




                                                   51
             Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 52 of 82




files in evaluating and responding to post-conviction claims of constitutional violations. See Ex. B, at

29, n. 18.

        231.     The need for exculpatory witness statements, suspect identifications, impeachment

evidence, and prime suspect material to be recorded in a written report so that it would be produced

to the defense was both obvious and well known before 1992. Indeed, prosecutors knew that police

noted critical exculpatory information regarding investigations, witness statements, and

identifications in various formats, including activity sheets, but never sought out, requested, or

required that such information be transferred to formal reports or other material disclosed to the

defense.

        232.     Nevertheless, the City of Pennsylvania and the DA’s Office, by and through its final

policymakers, implemented the policy, practice and custom of not disclosing exculpatory material

evidence contained in police activity sheets in deliberate indifference to the substantial likelihood that

these customs, practices and policies would result in constitutional violations like those that occurred

in Wilson’s case.

        233.     These policies, customs and practices of the City of Pennsylvania DA’s Office were

the moving force behind the suppression of exculpatory alternative suspect identifications, witness

statements regarding the Anderson/Reynolds Murders, and impeachment information regarding

White’s coerced confession, the only evidence against Wilson at trial. This directly caused

Wilson’s wrongful conviction on January 6, 1993.

           The PPD Maintained a Policy, Custom, or Practice of Unconstitutional Misconduct in
             Felony Investigations Including Suppressing Exculpatory Evidence, Fabricating
                 Evidence, and Other Improper and Unreliable Investigative Practices
        234.     For years, dating back decades before Wilson’s arrest and conviction, Defendant City

of Philadelphia and the Philadelphia Police Department maintained an unconstitutional policy,

practice, and custom of suppressing exculpatory evidence found during felony investigations and


                                                   52
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 53 of 82




failing to disclose that information in official police reports or other materials that would be turned

over to the defense. These unconstitutional practices were in effect prior to and long after the unlawful

investigation, prosecution, and incarceration of Wilson.

        235.    It was universally known within the PPD command structure and among officers that

the DA’s Office would not disclose “activity sheets” or similar internal investigative documents to

the defense and/or to the prosecutor. Yet, the custom, policy, and practice of the PPD was to not

include the exculpatory information contained in activity sheets or other investigative documents

within the official police report or to add the police activity sheets as an addendum to the official

report. Thus, the PPD and its officers knowingly suppressed key exculpatory information from

defendants. This operating procedure was either directly commanded by the final policymakers for

the PPD and City of Philadelphia or, in the alternative, was known to those policymakers who

permitted it to continue in deliberate indifference to the likelihood it would result in violations of the

constitutional rights of suspects like Wilson.

        236.    The need for exculpatory witness statements, suspect identifications, impeachment

evidence, and prime suspect material to be disclosed in a written report so that it would be produced

to the defense was both obvious and well known before 1992. Indeed, the information existed, and

was noted by police in various informal formats, including activity sheets, but was never transferred

or added to formal police reports or disclosed in testimony or any other manner to the defense.

        237.    Indeed, Wilson was not the only wrongfully incarcerated individual who was

convicted based on the suppression of PPD activity sheets or logs concealing, among other things,

inconsistences in witness statements, alternative suspects, and relevant 911 calls. See Dennis v. City

of Philadelphia, 379 F. Supp. 3d 420 (E.D. Pa. 2019).




                                                   53
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 54 of 82




       238.    Nevertheless, the City of Philadelphia and the PPD, by and through their final

policymakers, implemented the policies, practices and customs of not disclosing this exculpatory

material evidence contained in police activity sheets in deliberate indifference to the substantial

likelihood that these customs, practices, and policies would result in constitutional violations like

those that occurred in Wilson’s case.

       239.    PPD also had a custom and practice of permitting officers to engage in a wide

variety of similarly improper and unreliable investigative practices, including, but not limited to

(i) discrediting witness statements, identifications, and key facts in order to suppress exculpatory

information; (ii) obtaining identifications through manipulative and coercive means; (iii) providing

information to eyewitness or indicating whom they should identify; (iv) manipulating or coercing

witnesses into making false or fabricated statements; (v) failing to document or disclose

exculpatory evidence; (vi) failing to document or record witness statements and instead relying

solely on an officer’s claims about what the witness said; (vii) failing to gather or analyze critical

physical evidence; and (viii) deliberately failing to follow obvious leads or use legitimate and

accepted investigative practices. These widespread customs, patterns and practices are evident

from the multiple, repeated violations in this case and others.

       240.    In Wilson’s case, PPD Officers repeatedly failed to disclose to the prosecution or

defense their involvement in the fabrication of White’s testimony, their reckless and/or

intentionally deficient and unreliable investigation into the Anderson/Reynolds Murders, or that

the information ADA Desiderio presented to the court was obtained through coercion via the

practices described throughout this pleading. More specifically:

       a.      Defendant Officers Harris, Ansel, Cimino, and Hasara worked with ADA Desiderio
               in the investigation into the Anderson/Reynolds Murders to compel fabricated
               eyewitness testimony from James White to falsely implicate Wilson and others and
               failed to document and disclose material exculpatory evidence to the defense,



                                                 54
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 55 of 82




               including, without limitation, the fact that White’s account was false, that White’s
               statement was based on coercion and threats of death, that White’s statement was
               also based on improper and unlawful promises made to benefit White that were not
               contained in the plea agreement disclosed to Wilson, and that the details of White’s
               account originated with investigators and ADA Desiderio, not White;
       b.      Defendant Officers Miller, Rodden, and Witcher, actively suppressed evidence of
               alternative suspects, including an extensive investigation into Steplight, Steplight’s
               status in the Anderson/Reynolds investigation as the “prime suspect,” and other
               evidence that would have exculpated Wilson and/or contradicted the
               Commonwealth’s case at trial and impeached White’s statements regarding the
               seemingly random robbery turned killing.
       c.      Defendant Officers Rodden, Santiago, Schol, Jastrzembski, Dougherty, Durrant,
               Morton, Farrell, Hollinshead, Grier, Margerum, and Permint deliberately failed to
               investigate multiple leads – suppressing material exculpatory evidence –
               disregarded credible witness statements, reported critical 911 calls as “unfounded,”
               dismissed connections to likely suspects, and suppressed material, exculpatory
               evidence of the PPD’s “prime suspect” Steplight.
       241.    These constitutional violations caused Wilson’s wrongful conviction and resulted

directly from the PPD’s custom, pattern, and practice of failing to disclose or dismissing as

“unfounded” or “unrelated” material exculpatory evidence, including the failure to disclose the

coercion of the only eye-witness’ testimony in the case against Wilson and the fact that the

information provided by White was false, fabricated, and unreliable.

       242.    Wilson was not the only suspect deprived of exculpatory information at trial as a

result of the PPD’s unconstitutional customs, practices, and policies. For example:

       a.      Anthony Wright (CP-51-CR-1131582-1991) Wright was convicted of the rape
               and murder of Louise Talley, a 77-year-old woman, found stabbed to death in her
               North Philadelphia home in October of 1991. Wright was 20 years old at the time,
               and within 24 hours of the murder was coerced into signing a confession by
               Defendant Detective Santiago. In the coerced confession, Wright stated he was
               wearing certain clothes on the night he killed the victim, and Defendant Detective
               Jastrzembski and other PPD officers allegedly recovered those exact clothes,
               soaked in the victim’s blood, in Wright’s bedroom under his mattress. Wright was
               sentenced to life in prison. During post-conviction proceedings, the DNA from the
               victim was tested and the sperm found inside matched Ronnie Byrd, a convicted
               felon. Further, the bloody clothes Jastrzembski claimed to have seized from
               Wright’s bedroom did not have Wright’s DNA on them, and instead only had the
               victim’s DNA. Trace evidence made it clear that the victim, not Wright was wearing
               them and that Jastrzembski had fabricated and planted evidence.


                                                55
           Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 56 of 82




         b.        Jimmy Dennis – In 1992, James Dennis was convicted of killing Chedell Williams,
                   high school student, in North Philadelphia. The investigation was led by Detectives
                   Jastrzembski and Santiago. Detectives Jastrzembski and Santiago used improper
                   photo arrays to suggest Dennis as the murderer. Additionally, Detective
                   Jastrzembski fabricated the existence of certain clothing matching the clothing of
                   the shooter allegedly found at Dennis's residence, but at trial, testified it had since
                   disappeared from police headquarters. Dennis was arrested for the murder in
                   November of 1991. Officers also concealed evidence (a welfare receipt) that would
                   have supported Dennis’ alibi at the time of the murder, and coerced false testimony
                   from Charles Thompson, a witness. Dennis’s conviction was later overturned by
                   the U.S. Court of Appeals in 2016 based on multiple Brady violations. District
                   Judge Anita Brody ruled that the PPD “covered up evidence” that “pointed away”
                   from Dennis’ guilt, suppressed key witness statements, and conducted sham suspect
                   lineups.
         c.        Donald Ray Adams (CP 51-CR-0743812-1991) Adams was arrested and
                   convicted for the murders of Darryl Patterson and Thomas Winn, which occurred
                   in 1990. PPD Detectives investigated the matter in 1991 after no suspects were
                   arrested. PPD Detectives obtained a coerced and false statement from alleged
                   witness, Donna Benjamin, implicating Mr. Adams in the crime, despite
                   contradictory accounts of the physical descriptions of the assailant. Based on this
                   statement and Donna’s later testimony, Adams was convicted. Strikingly similar to
                   the case at hand, in 2007, the Court of Common Pleas granted post-conviction relief
                   based on Donna’s recanted testimony that detectives threatened her with
                   incarceration, promised her open criminal charges would be dismissed, and offered
                   her financial and other support for testifying against Adams. Further, other evidence
                   pointed toward another “Don Ray” who lived nearby the victims, fit the description,
                   and who had an ongoing dispute with the victims. Donna later admitted it was “Don
                   Ray” not Donald Ray that was the assailant. After a retrial, Adams was acquitted
                   of all charges.
         243.      The unconstitutional policies, customs and practices of the City of Philadelphia and

the PPD described herein were the moving force behind the suppression of the exculpatory suspect

identifications, statements regarding the murders, and impeachment information in Wilson’s case,

and thus of his wrongful conviction on January 6, 1993. Accordingly, the Defendants failure to

conduct a constitutionally adequate investigation and their unconstitutional conduct throughout

the investigation into Wilson and the Anderson/Reynolds Murders interfered with Wilson’s right

to a fair trial.




                                                     56
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 57 of 82




        Defendants PPD and DA’s Office Maintained Unconstitutional Policies and Practices
                              Regarding Coercing Confessions
       244.    Prior to and at the time of the unlawful investigation into the Anderson/Reynolds

Murders, Defendants PPD and the DA’s Office, by and through their final policymakers,

maintained policies, customs, or patterns and practices of fabricating incriminating evidence and

coercing false confessions, in violation of the Fifth and Fourteenth Amendments.

       245.    In particular, the PPD and DA’s Office used unconstitutional techniques during the

investigation phase of a case to coerce inculpatory statements or confessions from suspects and

witnesses by giving those suspects and witnesses details about the crime that the police knew (or

believed) to be true, including: making false promises, including the promise that a suspect will be

given lenient treatment or favorable sentencing; making false and improper threats, including

threats to use statements made in prior plea negotiations to seek the death penalty; the use or threat

of physical violence; making improper assertions of guilt, including confrontation with false

inculpatory evidence; and providing false assurances so the suspect will benefit from making an

inculpatory statement minimizing the suspect’s own involvement. These techniques attempt to

make false and coerced statements seem credible and reliable.

       246.    Upon information and belief, these policies, practices, and customs were well-

known to the DA’s Office and the City of Philadelphia and its policymakers, began long-before

Wilson’s arrest and continued long-after Wilson’s conviction. These policies, practices, and

customs have resulted in similar violations committed by the DA’s Office and PPD, which

illustrate the departments as a whole, and as a matter of custom, practice, and policy, disregarded

their obligations to refrain from coercing and fabricating false evidence to close cases.

       247.    At all relevant times Defendant DA’s Office’s policy, custom, and practice of

unconstitutionally coercing and fabricating witness and suspect statements to close cases was not



                                                 57
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 58 of 82




conducted in a prosecutorial or judicial role, but as an investigative function normally performed

by a detective or police officer. Indeed, the unconstitutional acts described herein – namely the

coercion and falsification of James White’s statement inculpating                  Wilson in the

Anderson/Reynolds Murders – was conducted before Wilson was arrested, charged, or even

mentioned as a suspect. Instead, to further the investigation of the Anderson/Reynolds Murders,

for which there was no arrests in over two years, ADA Desiderio, in conjunction with Defendant

PPD Officers, used unconstitutional techniques to coerce, falsify, and threaten James White into

confessing and implicating Wilson before any prosecution or judicial proceeding began. Thus, in

an attempt to find a suspect to arrest for the Anderson/Reynolds Murders, ADA Desiderio, in

concert with the PPD Officers, acted as an investigator and not as an advocate for the

Commonwealth.

       248.    In addition to the DA’s Office and the PPD’s unconstitutional policies, customs,

and practices found in ¶ 240-242 above, Defendants policy of coercing and falsifying witness or

suspect statements to inculpate wrongfully convicted individuals is further illustrated by the

unconstitutional incidents below, which occurred during the relevant period.

       a.      Percy St. George (CP-51-CR-1012571-1993). Percy was charged with capital
               murder on the basis of a sole witness in 1993. Defendant Detective Santiago
               obtained the statement from Inmon Goggans, who – because warrants were out for
               his arrest – represented himself to be David Glenn, a friend of his. Before trial, PPD
               officers picked up the actual David Glenn and took him to the station, where
               Detective Santiago coerced him into signing a new, false statement that he
               witnessed the crime and identified St. George from a photo array. Since it was
               Goggans, and not Glenn, who actually witnessed the crime, Glenn later testified to
               Det. Santiago’s misconduct and recanted the statement. Further, Defendant
               Detective Jastrzembski encouraged the victim's sister to misidentify David Glenn
               as Goggans, in an attempt to make Detective Santiago’s coerced statement by Glenn
               reliable. St. George moved for a hearing to bar prosecution based on due process
               violations and Detectives Santiago and Jastrzembski announced their intent to
               assert their 5th amendment rights. Shortly afterward, St. George’s charges were
               dismissed.




                                                58
 Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 59 of 82




b.   Malcolm Medley – In 1988, Malcolm Medley was convicted in the Court of
     Common Pleas of aggravated assault, carrying firearms on public streets or public
     property, criminal conspiracy, and possessing instruments of crime. In 1987,
     Medley and Alford were found in possession of a car potentially involved in a
     shooting, handcuffed, and immediately taken to the police station. Defendant
     Detective Francis Anel took a statement from Alford, while Medley was locked in
     the waiting area until Detective Denham took his statement, wherein no Miranda
     warnings were ever given. The Supreme Court held that “the conduct of the police
     officers placed [Medley] in a situation in which he could have reasonably believed
     that his freedom of movement was restricted… Indeed, it would be difficult to
     imagine a situation more likely to produce a belief that one's freedom of movement
     is restricted than that of being frisked, handcuffed, and transported to a police
     station.” See Commonwealth v. Medley, 531 Pa. 279 (1992)
c.   Tramayne Blacknall (CP-51-CR-0802721-1999) Blacknall was found guilty of
     the 1998 murder of Rashawn Calhoun on August 2, 2001, and acquitted of the
     murder of Eric Baskerville. Mr. Baskerville allegedly had fired shots in Blacknall's
     direction in September of 1998, but struck Herb Bryant in the ankle. At least one
     witness, Steven Driver, alleged he provided a statement implicating Blacknall
     because police, specifically Defendant Officer Rodden, threatened to charge him
     and his brother (another witness, Clinton Driver) for the murders. Driver testified
     Blacknall was not involved in the shooting. Blacknall was granted a new trial on
     July 13, 2012, on the basis of newly discovered evidence, including alibi testimony
     and testimony that Clinton Driver confessed to committing the crime.
d.   Donald Ray Adams (CP 51-CR-0743812-1991) Adams was arrested and
     convicted for the murders of Darryl Patterson and Thomas Winn, which occurred
     in 1990. PPD Detectives investigated the matter in 1991 after no suspects were
     arrested. PPD Detectives obtained a coerced and false statement from alleged
     witness, Donna Benjamin, implicating Mr. Adams in the crime, despite
     contradictory accounts of the physical descriptions of the assailant. Based on this
     statement and Donna’s later testimony, Adams was convicted. Strikingly similar to
     the case at hand, in 2007, the Court of Common Pleas granted post-conviction relief
     based on Donna’s recanted testimony that detectives threatened her with
     incarceration, promised her open criminal charges would be dismissed, and offered
     her financial and other support for testifying against Adams. Further, other evidence
     pointed toward another “Don Ray” who lived nearby the victims, fit the description,
     and who had an ongoing dispute with the victims. Donna later admitted it was “Don
     Ray” not Donald Ray that was the assailant. After a retrial, Adams was acquitted
     of all charges.
e.   Andrew Swainson (CP-51-CR-0431331-1988) Andrew Swainson was convicted
     of murder in 1989 based on a single eyewitness, Paul Presley. Presley was
     originally the PPD’s suspect arrested for the shooting moments afterward, covered
     in blood and running from the scene. Defendant Detective Santiago obtained a
     statement from Presley implicating himself. The prosecution dropped all charges a
     few weeks later after Presley told police that Detective Santiago coerced the
     statement with threats of being charged for a separate drug crime, that he had not


                                      59
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 60 of 82




                seen Swainson at the time of the shooting and only knew what he looked like
                because Santiago showed him Swainson’s picture. Instead of a proper photo array,
                Presley explained all seven photos shown to him by Detective Santiago were of
                Swainson. Presley was charged for the crime under a different name and the
                criminal case was never disclosed to the defense. See Commonwealth v. Kareem
                Miller, CP-51-CR-1024751).
       249.     During the investigation and prosecution of Wilson for the Anderson/Reynolds

Murders, the PPD and DA’s Office had policies, practices or customs of arresting, charging, and

interrogating purported witnesses in criminal investigations without legal cause and with the intent

to coerce and/or fabricate statements from these persons, under threat of punishment or material

benefit. These interrogations were conducted without voluntary consent and without the benefit of

advice of counsel.

       250.     As a result of these unconstitutional patterns, practices, and customs of the PPD in

effect at the time of the investigation into the Anderson/Reynolds Murders for which Plaintiff

Wilson was charged and convicted, a Consent Decree was entered by the Eastern District of

Pennsylvania requiring wide-reaching reforms in the PPD, and in particular providing for specific

limitations on the investigative practices and policies of the PPD. See NAACP v. City of

Philadelphia, C.A. No. 96-6045.

       251.     The unconstitutional policies, practices, and customs mentioned herein directly

caused the incarceration and conviction of Wilson for the Anderson/Reynolds Murders due to the

deliberate indifference of the PPD, City of Philadelphia, and the DA’s Office.

              PPD’s Custom, Pattern and Practice of Failing to Adequately Supervise and
                                    Discipline Problem Officers

       252.     As mentioned in ¶ 250 above, the Consent Decree entered in NAACP v. City of

Philadelphia, C.A. No. 96-6045 with Defendant City of Philadelphia was issued as a result of the

NCAAP’s complaint regarding unconstitutional policies, practices, and customs of the PPD




                                                 60
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 61 of 82




“caused by the failure of defendant City of Philadelphia to properly train, supervise and discipline

individual police officers in the Philadelphia Police Department.” See Doc. PN-PA-0002-0012.

       253.    Similarly, the constitutional violations that caused Wilson’s wrongful conviction

resulted directly from the PPD’s failure to provide adequate supervision, discipline and training to

deter its officers from: (i) coercing witnesses to obtain unreliable and falsified “information,”

including false identifications and statements that could be used to close cases, (ii) deliberately

and frequently deeming credible and relevant tips, information, and evidence “unfounded” or

“unrelated” based on false and unreliable grounds, and (3) knowingly failing to disclose

exculpatory information contained within internal documents in its official police reports or to

disclose such information to the defense through testimony or other means. The PPD also failed

to provide adequate supervision, discipline, and training to its officers to ensure that officers,

including supervisors, met their obligations to report and discipline misconduct by fellow officers.

       254.    The PPD’s supervisors and commanders not only knowingly permitted these types

of officer misconduct alleged herein, they endorsed and rewarded it. Supervisors allowed officers

to use whatever methods they chose to close cases and expended little or no effort to try to

determine if the real perpetrator of a crime was arrested. In fact, superiors encouraged officers and

detectives to use “activity sheets” when documenting critical eyewitness statements, dates, times,

identifications, and other potentially exculpatory information instead of documenting that

evidence in an official police report, with full knowledge that those activity sheets would never be

disclosed to the defendant.

       255.    Defendant PPD Officers’ misconduct and illegal acts were widely known at every

level of the PPD. Indeed, supervisors had both contemporaneous knowledge of the

unconstitutional acts of its officers in Wilson’s case and knowledge of a prior pattern of similar




                                                 61
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 62 of 82




incidents. See ¶¶ 242, 248. Although their misconduct was open and notorious, the Officers

suffered no significant discipline or repercussions and continued their pattern and practice of

misconduct in future cases.

       256.    In fact, throughout Officers’ careers with the PPD, supervisors up the chain of

command knowingly permitted Officers to violate the constitutional rights of citizens with

impunity. With little or no check on their conduct, Officers used the power of the badge to close

cases by whatever means and frame innocent people for the crimes of others. No supervisor acted

to prevent this through appropriate discipline or supervision, and there was no training provided

to deter Officers from constant and egregious violations of residents’ constitutional rights, or to

require other officers to report the misconduct.

       257.    Defendant PPD Officers had operated so openly and for so long without any

apparent repercussions, their regular actions of unconstitutional misconduct continued over

decades, including those listed above in ¶¶ 242, 248.

       258.    Despite the complaints referred to in ¶¶ 242, 248 and the open and notorious nature

of Officers’ misconduct, Officers’ Internal Affairs records are minimal.

       259.    Throughout Defendant Officers’ tenure at the PPD, the Department failed to

implement adequate policies, training, procedures, and guidelines to: (1) protect the integrity,

legitimacy and accuracy of investigations, prosecutions, and convictions, (2) require exculpatory

information to be recorded in a format that would be disclosed to the prosecution and the defense

after a suspect was arrested and charged, and (3) not discredit reliable, trustworthy, and consistent

exculpatory information as “unfounded” or “irrelevant” and suppress that evidence from the

defense. The lack of adequate and appropriate supervision for Officers and the failure to discipline

and train Officers to report the misconduct of their colleagues demonstrates a deliberate




                                                   62
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 63 of 82




indifference toward the known risks that individuals would be accused and convicted of crimes

that they did not commit.

       260.    The PPD has failed to adequately discipline and train officers, detectives, and

supervisors concerning the issue of disclosing exculpatory information and coercing informants,

and immense and foreseeable risk of obtaining false and fabricated evidence as a result of such

activity. This failure to discipline and train constitutes deliberate indifference to a substantially

certain risk that the constitutional rights of citizens would be violated and that wrongful

convictions would almost certainly occur.

       261.    The PPD, through its encouragement, ratification, silent acquiescing, and/or

approval of the aforementioned policies, customs and/or practices, in spite of their known and

obvious inadequacies and dangers, has been deliberately indifferent to the constitutional rights of

Theo Wilson and other individuals in the community.

       262.    The PPD has also failed to adequately supervise, discipline and train detectives and

officers concerning disclosing and reporting exculpatory information and using fabricated and

coerced evidence against innocent individuals. This failure to train constitutes deliberate

indifference to a substantially certain risk that wrongful convictions would occur.

       263.    The multiple red flags in this investigation, including without limitation the failure

to conduct basic investigatory steps, the absence of proper documentation of investigatory steps,

the absence of inculpatory information other than one dubious and unsupported eyewitness

account from a self-professed murderer, the failure to gather or analyze any physical evidence, the

failure to develop any evidence of motive did or should have alerted superiors that this case was

part of the pattern of misconduct described in ¶¶ 242, 248 above, that the entire investigation was

unreliable, and that the arrest and prosecution of Theo Wilson for these crimes was wrongful.




                                                 63
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 64 of 82




       264.      Likewise, because the bulk of information in this case came from one informant

who had been coerced – and who had already falsely implicated other individuals in crimes he

later confessed to – supervisors, other detectives at the PPD, ADA Desiderio, and the DA’s Office

knew or should have known that White’s statement was unreliable. But supervisors and other

detectives nonetheless used the information to arrest and convict Wilson and clear tough cases.

       265.      PPD, through its continued encouragement, ratification, and/or approval of the

aforementioned policies, customs, and/or practices, in spite of their known and obvious

inadequacies and dangers, has been deliberately indifferent to Wilson, and other wrongfully

accused individuals’ constitutional rights. Indeed, the PPD’s unconstitutional custom, practice, and

polices of suppressing exculpatory evidence and fabricating inculpatory evidence was known to

policymakers, and, in deliberate indifference to the substantial risk that similar constitutional

violations would recur in the future, no action was taken to discipline officers who had committed

such violations, improve policies, supervision, and/or training on these topics, or otherwise prevent

such violations from occurring. As a predictable and foreseeable result of those failures to act,

Wilson was wrongly convicted and incarcerated after an unconstitutional and unfair trial based on

suppressed exculpatory information and a false confession, fabricated and coerced by Defendant

PPD Officers and ADA Desiderio, in violation of the United States and Pennsylvania

Constitutions.

                                           DAMAGES

       266.      Wilson spent more than 28 years incarcerated for crimes he did not commit. He

must now attempt to make a life for himself without the benefit of those life experiences and

resources that normally equip adults for that task.




                                                 64
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 65 of 82




       267.    As a direct result of Defendants’ intentional, bad faith, willful, wanton, reckless,

and/or deliberately indifferent acts and omissions, Wilson sustained injuries and damages, which

continue to date and will continue into the future, including: loss of freedom for more than 28

years; physical pain and suffering; severe mental anguish; emotional distress; loss of family

relationships; severe psychological damage; loss of property; legal expenses; loss of income and

career opportunities; humiliation, indignities, and embarrassment; degradation; permanent loss of

natural psychological development; and restrictions on all forms of personal freedom including

but not limited to diet, sleep, personal contact, educational opportunity, vocational opportunity,

athletic opportunity, personal fulfillment, sexual activity, family relations, reading, television,

movies, travel, enjoyment, and expression, for which he is entitled to monetary relief.

       268.    Additionally, the emotional pain and suffering caused by losing those years has

been substantial. During his incarceration, Wilson was stripped of the various pleasures of basic

human experience, from the simplest to the most important, which all free people enjoy as a matter

of right. Wilson missed out on the ability to share holidays, births, funerals, and other life events

with loved ones, the opportunity to fall in love, to legally marry, and the fundamental freedom to

live one’s life as an autonomous human being.

       269.    Because of the foregoing, Wilson has suffered tremendous damage, including but

not limited to physical harm, mental suffering, and loss of a normal life, all proximately caused by

Defendants’ misconduct. These damages continue to date and will continue into the future.




                                                 65
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 66 of 82




                                    CLAIMS FOR RELIEF

                              FEDERAL CAUSES OF ACTION

                                            COUNT I
     42 U.S.C. § 1983 Malicious Prosecution in Violation of the Fourth and Fourteenth
                                      Amendments
                                     Against All Defendants
       270.    Plaintiff hereby incorporates by reference all of the foregoing paragraphs.

       271.    Defendants, acting individually and in concert, with malice and knowing that

probable cause did not exist to prosecute Wilson for the Anderson/Reynolds Murders, thereby

caused Wilson to be implicated, arrested, charged, and prosecuted for those crimes, thereby

violating his clearly established right, under the Fourth and Fourteenth Amendments to the U.S.

Constitution, to be free of prosecution absent probable cause.

       272.    Specifically, as described in detail above, Defendants, acting individually and in

concert, fabricated inculpatory evidence and intentionally or recklessly withheld and

misrepresented exculpatory facts that they knew would have vitiated probable cause against

Wilson and they knew would have impeached witnesses for the prosecution at trial, including but

not limited to the fact that Defendants coerced or otherwise fabricated the only evidence against

Wilson – White’s statement and testimony. These actions caused Wilson continued confinement

and prosecution.

       273.    Wilson is innocent of the Anderson/Reynolds Murders, and his arrest was not based

on probable cause.

       274.    The case finally terminated in Wilson’s favor on January 21, 2020 when his

conviction was vacated and the charges dismissed.

       275.    Wilson suffered damages arising from his 28 years of wrongful incarceration.




                                                66
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 67 of 82




        276.    Defendants performed the above-described acts under color of state law,

intentionally, with reckless disregard for the truth, and/or with deliberate indifference to Wilson’s

clearly established constitutional rights. No reasonable officer in 1989-1993 would have believed

this conduct was lawful.

        277.    The acts and omissions by Defendants described in the preceding paragraphs were

the direct and proximate cause of Wilson’s injuries because these Defendants knew, or should

have known, that their conduct would result in the wrongful arrest, prosecution, conviction, and

incarceration of Wilson.


                                              COUNT II
  42 U.S.C. § 1983 Deprivation of Liberty without Due Process of Law and Denial of Fair
   Trial by Fabricating Evidence, Withholding Material Exculpatory and Impeachment
  Evidence, and Deliberately Failing to Conduct a Constitutionally Adequate Investigation
                 in Violation of the Fourth and Fourteenth Amendments
                                        Against All Defendants

        278.    Plaintiff hereby incorporates by reference all of the foregoing paragraphs.

        279.    Defendants, acting individually and in concert, under color of law and within the

scope of their employment with the PPD, deprived Wilson of his clearly established constitutional

right to due process of law and to a fair trial.

        280.    Defendants deprived Wilson of his right to a fair trial by deliberately and

improperly fabricating false inculpatory evidence by way of White’s confessions to the

Anderson/Reynolds Murders; fabricating false evidence to support the coerced and false

confession; suppressing exculpatory evidence that would have contradicted the false confessions

and impeached prosecution witnesses, and instead followed through with the unlawful prosecution

of Wilson. Defendants then concealed the misconduct of fabricating and suppressing evidence




                                                   67
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 68 of 82




throughout the investigation and prosecution of Wilson as well as during post-conviction

proceedings.

       281.    These Defendants additionally deprived Wilson of his right to a fair trial by

withholding material exculpatory and impeachment evidence from the defense, including without

limitation, exculpatory statements of alleged witnesses prior to their coerced, false statements,

corroborating evidence that another suspect committed the crime, relevant 911 calls and witness

statements contradicting the Commonwealths’ version of events at trial, and other exculpatory and

impeaching eyewitness statements. Defendants then concealed the misconduct that had produced

those statements as well as additional material exculpatory and impeachment evidence from

defense attorneys and the court.

       282.    Defendants intentionally or recklessly and in bad faith suppressed exculpatory

statements and material that they knew would tend to show Wilson was innocent of the

Anderson/Reynolds Murders. In particular, Defendants suppressed a statement from a confidential

informant corroborating Anthony Thigpen’s tip that the three Victims were in fact killed in a

retaliatory drug gang shooting by Steplight for assaulting the leader of a gang. In addition,

Defendants suppressed police descriptions and materials that related to two of the homicide scenes

and refuted the testimony of White, undermining the reliability of Wilson’s verdict. Defendants

further suppressed exculpatory evidence that police had and were investigating a “prime suspect,”

which would have credibly inculpated alternative suspects, and evidenced a growing war between

the Victims, other Jamaican drug dealers, and the Junior Black Mafia.

       283.    Had Defendants’ fabrications and the suppressed material, exculpatory, and

impeachment evidence been known to Wilson, been documented, and/or disclosed, Wilson would

have tended to prove his innocence, cast doubt on the entire police investigation and prosecution,




                                               68
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 69 of 82




and impeached critical trial testimony. The exculpatory and impeachment evidence withheld by

Defendants undermined confidence in the verdict against Wilson, and the concealment of this

evidence deprived Wilson of a fair criminal trial.

       284.    Defendants performed the above-described acts under color of state law,

intentionally, with reckless disregard for the truth, and/or with deliberate indifference to Wilson’s

clearly established constitutional rights. No reasonable officer in 1989-1993 would believe this

conduct was lawful.

       285.    Defendants’ misconduct did not cease with Wilson’s conviction, but continued

through his exoneration, thereby prolonging his wrongful incarceration. The acts and omissions of

Defendants, as described in the preceding paragraphs, were the direct and proximate cause of

Wilson’s injuries. These Defendants knew, or should have known, that their conduct would result

in Wilson’s wrongful arrest, prosecution, conviction, and incarceration.

                                            COUNT III

  42 U.S.C. § 1983 Deprivation of Liberty without Due Process of Law and Denial of Fair
  Trial by Fabricating and Coercing Evidence and Withholding Material Exculpatory and
      Impeachment Evidence in Violation of the Fourth and Fourteenth Amendments
                                       Against All Defendants

       286.    Plaintiff hereby incorporates each of the allegations of this Complaint as if fully set

forth herein, and further alleges as follows:

       287.    Defendant ADA Desiderio, individually, and in concert with the District Attorney’s

Investigation Branch and Defendant PPD Officers, improperly and unconstitutionally coerced

White to fabricate a false confession to the Anderson/Reynolds Murders, and used this coerced

statement against Wilson in his criminal case, and also suppressed critical impeachment evidence

that would have contradicted or impeached numerous witnesses who testified against Wilson,




                                                 69
           Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 70 of 82




including White and David Lee, thereby violating Wilson’s Fourth and Fourteenth Amendment

rights.

          288.   ADA Desiderio and Defendant PPD Officers deliberately fabricated White’s false

testimony and suppressed exculpatory evidence of alternative suspects that would have

contradicted and impeached White’s testimony at trial. The incorrect, false, and fabricated

testimony of White was intentional and/or caused by the recklessness or deliberate indifference of

the officers and prosecutor to the constitutional rights of Wilson.

          289.   Defendant ADA Desiderio and Defendant PPD Officers’ unconstitutional conduct in

coercing and fabricating witness and suspect statements, including James White’s confession, was

an investigative function normally performed by a detective or police officer as no prosecution or

arrest had been instigated at the time of the unconstitutional conduct.

          290.   Additionally, Defendant ADA Desiderio knowingly denied Wilson a fair trial and

due process by suppressing evidence regarding the previous informant relationship between ADA

Desiderio, former-ADA McMahon (Wilson’s trial counsel), and David Lee, who testified against

Wilson and Williams, at a joint trial for the Anderson/Reynolds murders. During pretrial discovery

in Williams’ retrial, ADA Shiver “mischaracterized Lee’s role…[and] falsely informed the Court

and Williams’ counsel that ‘David Lee was not involved in the investigation into the murder of

David Rice.’” (Ex. B, at ¶ 87). Likewise, the Commonwealth admits that “[t]he repeated failure to

provide the Lee information despite either personal involvement in the Coats prosecution or

assurances that the material had been thoroughly reviewed cannot easily be attributed to ignorance.

ADAs Desiderio, Kirn, and Shver – none of whom remains employed by the Philadelphia DA’s

Office – appear to have acted in bad faith.” (Ex. B, at ¶ 92-93) The Commonwealth further admits

that “the Commonwealth’s suppression extends beyond Brady’s blameless standard. Several of




                                                 70
           Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 71 of 82




the violations in this case appear purposeful at worse or reckless at best.” (Id. at 25, ¶ 85) (emphasis

added).

          291.   Indeed, the Commonwealth admits that “[t]he ongoing suppression of David Lee’s

prior cooperation…cannot be attributed to a mere failure to review the record . . . [an]d continued

after Williams’ convictions were vacated.” (Ex. B, ¶ 86-87)

          292.   Had Defendants’ fabrications, coercions, and suppressed, exculpatory material

been known to Wilson, been documented, and/or disclosed, Wilson would have tended to prove

his innocence, cast doubt on the entire police investigation and prosecution, and impeached critical

trial testimony. The exculpatory and impeachment evidence withheld by Defendants regarding

White’s coerced and false confession, including that White denied any involvement in the crime,

that police and ADA Desederio used coercive or otherwise improper tactics to elicit a false

confession, or that the terms of White’s plea deal – under which White allegedly confessed and

implicated Wilson – were withheld at trial, undermined confidence in the verdict against Wilson,

and the concealment of this evidence deprived Wilson of a fair criminal trial.

          293.   Defendants performed the above-described acts under color of state law,

intentionally, with reckless disregard for the truth, and/or with deliberate indifference to Wilson’s

clearly established constitutional rights. No reasonable officer in 1989-1993 would believe this

conduct was lawful.

          294.   Defendants’ misconduct did not cease with Wilson’s conviction, but continued

through his exoneration, thereby prolonging his wrongful incarceration. The acts and omissions of

Defendants, as described in the preceding paragraphs, were the direct and proximate cause of

Wilson’s injuries. These Defendants knew, or should have known, that their conduct would result

in Wilson’s wrongful arrest, prosecution, conviction, and incarceration.




                                                  71
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 72 of 82




                                             COUNT IV

                               42 U.S.C. § 1983 Failure to Intervene

                          Against Defendant PPD Officers and Supervisors

       295.      Plaintiff hereby incorporates by reference all of the foregoing paragraphs.

       296.      By their conduct and under color of state law, Defendants, acting within the scope

of their employment, had opportunities to intervene on behalf of Wilson to prevent his malicious

prosecution and deprivation of liberty without due process of law, but with deliberate indifference,

declined to do so.

       297.      These Defendants’ failures to intervene violated Wilson’s clearly established

constitutional right not to be deprived of liberty without due process of law as guaranteed by the

Fourth and Fourteenth Amendments. No reasonable police officer at the times relevant to this

complaint would have believed that failing to intervene to prevent these Defendants from

suppressing exculpatory evidence, fabricating inculpatory evidence, or causing Wilson to be

arrested and prosecuted without probable cause, were lawful.

       298.      These Defendants’ acts and omissions, as described in the preceding paragraphs,

were the direct and proximate cause of Wilson’s injuries. Defendants knew, or should have known,

that their conduct would result in Wilson’s wrongful arrest, prosecution, conviction, and

incarceration.

                                             COUNT V

                             42 U.S.C. § 1983 Civil Rights Conspiracy

                          Against Defendant PPD Officers and Supervisors

       299.      Plaintiff hereby incorporates by reference all the foregoing paragraphs.




                                                  72
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 73 of 82




       300.      Defendants Harris, Ansel, Cimino, Hasara, Miller, Rodden, Santiago, Witcher,

Schol, Jastrzembski, Dougherty, Durrant, Morton, Farrell, Hollinshead, Permint, Burke, Grier, and

Margerum, acting within the scope of their employment and under color of state law, agreed among

themselves and with others, including the coerced witness James White and the prosecutor of

Wilson’s case, ADA Desederio, to act in concert in order to deprive Wilson of his clearly

established Fourth and Fourteenth Amendment rights to be free from unreasonable searches and

seizures, malicious prosecution, coercion, deprivation of liberty without due process of law, and

to a fair trial, as well as depriving him of his First and Fourteenth Amendment rights of access to

courts and executive clemency.

       301.      In furtherance of the conspiracy, each defendant engaged in and facilitated

numerous overt acts, including, without limitation, the following:

              a. Defendants Harris, Ansel, Cimino, and Hasara worked in concert with White to
                 compel fabricated eyewitness testimony falsely implicating Wilson in the
                 Anderson/Reynolds Murders and failed to document and disclose material
                 exculpatory evidence to prosecutors and/or the defense, including, without
                 limitation, the fact that White’s account was false and that the details of his account
                 originated with PPD Officers and ADA Desiderio, not White;
              b. Defendants Miller, Rodden, Santiago, Witcher, Schol, Jastrzembski, Dougherty,
                 Durrant, Morton, Farrell, Hollinshead, Grier, Margerum, and Permint worked in
                 concert with ADA Desiderio to suppress evidence of alternative suspects and
                 evidence that would have contradicted and impeached White’s perjury. The
                 incorrect, false, and fabricated testimony of White was either intentional or caused
                 by the deliberate indifference of the officers and prosecutor with knowledge that
                 such testimony was false.
              c. Defendants Harris, Ansel, Cimino, Hasara, Miller, Rodden, Santiago, Witcher,
                 Schol, Jastrzembski, Dougherty, Durrant, Morton, Farrell, Hollinshead, Grier,
                 Margerum, and Permint as well as members of PPD’s Jamaican Task Force
                 worked in concert to deliberately fail to investigate multiple leads, disregard
                 credible witness statements, dismiss connections to likely suspects, and suppress
                 material, exculpatory evidence of the PPD’s “prime suspect” Steplight.




                                                   73
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 74 of 82




        302.    As a direct and proximate result of Defendants’ actions, Wilson was wrongfully

convicted and imprisoned for more than 28 years and suffered the other grievous damages and

injuries set forth above.

                                                 COUNT VI

                            42 U.S.C. § 1983 Supervisory Liability Claim

      Against Defendants City of Philadelphia, PPD Officers and Supervisors, and Abraham

        303.    Plaintiff hereby incorporates by reference all of the foregoing paragraphs.

        304.    Defendants Harris, Ansel, Cimino, Hasara, Miller, Rodden, Santiago, Schol,

Jastrzembski, Dougherty, Morton, Farrell, Hollinshead, Grier, Margerum, and Permint acted with

impunity in an environment in which they were not adequately supervised, disciplined, or trained

by the City of Philadelphia or Defendants Witcher, Durrant, Burke and Roger Roe supervisors in

this case and as a matter of practice.

        305.    Likewise, Defendant ADA Desederio acted with impunity in an environment in

which he was not adequately supervised, disciplined, or trained by then-District Attorney Lynne

Abraham in this case and as a matter of practice.

        306.    Defendants Abraham, Witcher, Durrant, Burke and Roger Roe supervisors acted

with gross negligence, recklessness, and/or deliberate indifference to the constitutional rights of

citizens by failing to provide adequate training, supervision, and discipline of the Defendant PPD

Officers and ADA Desederio, and thereby caused the individual Defendant PPD Officers and

Desederio to deprive Wilson of his clearly established constitutional rights, including his rights to

be free from false imprisonment, malicious prosecution, and deprivation of liberty without due

process of law, and his right to a fair trial.




                                                   74
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 75 of 82




       307.    Had Defendants City of Philadelphia, Abraham, Witcher, Durrant, Burke and the

Roger Roe supervisors not provided grossly inadequate discipline, supervision and training of the

Defendant PPD Officers and ADA Desederio, they would not have fabricated inculpatory

evidence, failed to disclose exculpatory evidence, coerced false testimony, and recklessly,

intentionally, and/or maliciously caused Wilson to be arrested and prosecuted without probable

cause. Upon knowledge and belief, Defendants Abraham, Witcher, Durrant, Burke and the Roger

Roe supervisors were directly involved in the investigation of Wilson and directly supervised the

specific investigative acts taken by the PPD officer defendants and ADA Desederio in this case.

       308.     The grossly negligent, reckless, and/or deliberately indifferent conduct of

Defendants Abraham, Witcher, Durrant, Burke and the Roger Roe supervisors, all under color of

state law violated their duty, which had been clearly established in 1989-1993, to supervise

Defendant PPD Officers and ADA Desederio, and no reasonable police supervisor or District

Attorney in 1989-1993 would have believed that grossly negligent, reckless, and/or deliberately

indifferent supervision in the face of actual or constructive notice of misconduct by their

subordinate officers or assistant district attorneys was lawful.

       309.    As a direct and proximate result of Defendants’ actions, Wilson was wrongly

convicted and imprisoned for 28 years and suffered the other grievous and continuing damages

and injuries set forth above.

                                            COUNT VII

                                   42 U.S.C. § 1983 Monell Claim

                Unconstitutional Customs, Policies, and Practices of Defendant
                                    City of Philadelphia

                                Against Defendant City of Philadelphia

       310.    Plaintiff hereby incorporates by reference all of the foregoing paragraphs.



                                                 75
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 76 of 82




       311.    Defendant City of Philadelphia was at all times relevant to this Complaint

responsible for the polices, practices, and customs of the PPD. The City of Philadelphia employed

all of the individual Defendant PPD Officers from 1989-1992.

       312.    Likewise, the City of Pennsylvania was at all times relevant to this Complaint

responsible for the polices, practices, and customs of the DA’s Office. The City of Philadelphia

employed all of the individual Defendant ADAs from 1989-1992.

       313.    Defendant City of Philadelphia by and through its respective final policymakers,

had in force and effect during the investigation of the Anderson/Reynolds Murders and for years

before and after, a policy, practice, or custom of unconstitutional misconduct in serious felony

investigations, including, in particular, the encouragement and use of coerced and unreliable

witness statements and the failure to disclose material, exculpatory evidence including, but not

limited to police activity sheets and/or the information contained therein.

       314.    Indeed, the City of Philadelphia was aware of, yet showed deliberate indifference

to the following unconstitutional misconduct of the PPD, the DA’s Office and the individual

officers and prosecutors at the time of Wilson’s wrongful conviction and incarceration:

       a.      using coercive techniques to obtain confessions, such as threats of violence, false

               promises, and the use of prolonged interrogations

       b.      fabricating incriminating statements from White, and providing White with details

               of the crime only the perpetrator or police could know,

       c.      fabricating inculpatory evidence,

       d.      withholding exculpatory evidence,

       e.      failing to adequately discipline officers or prosecutors who engaged in

               unconstitutional conduct,




                                                76
            Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 77 of 82




       f.       failing to adequately train and supervise officers, ignoring systematic misconduct

                and abuse of civilians' rights,

       g.       failing to discipline officers or prosecutors who failed to report the unconstitutional

                conduct of fellow colleagues, and

       h.       failing to train officers and prosecutors on Brady evidence and/or PCRA

                procedures.

       315.     Defendant City of Philadelphia by and through its respective final policymakers

had in force and effect during the investigation of the Anderson/Reynolds Murders and for years

beforehand a policy, practice, or custom of deliberately withholding exculpatory and impeachment

evidence from criminal defendants like Wilson in violation of constitutional rights established by

Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150 (1972).

       316.     Specifically, PPD Officers and prosecutors in the DA’s Office systematically failed

to turn over evidence that would undermine the reliability of witnesses who had given false,

coerced testimony under the threat of arrest or other consequences, and PPD Officers and

prosecutors in the DA’s Office systematically failed to turn over evidence that was plainly

exculpatory and cast doubt on the arrest of suspects.

       317.     Defendant City of Philadelphia by and through its respective final policymakers,

had in force and effect during the Anderson/Reynolds Murders investigation and for years

beforehand, a policy, practice, or custom of failing to adequately supervise, discipline and train

officers investigating serious felonies.

       318.     Final policymakers for the City of Philadelphia had actual or constructive notice of,

but repeatedly failed to make any meaningful investigation into, charges that PPD Officers and

prosecutors in the DA’s Office used the misconduct described above to improperly investigate and




                                                  77
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 78 of 82




close cases. Final policymakers for the City of Philadelphia also had actual or constructive notice

that widespread failures to supervise or discipline officers and prosecutors for misconduct

committed during the course of serious felony investigations, such as fabrication of evidence,

coercion of false testimony, and suppression of exculpatory evidence, enabled officers and

prosecutors to engage in misconduct without repercussion. The continued adherence to these

unconstitutional customs, practices and/or policies amounted to deliberate indifference to the

constitutional rights of criminal defendants like Wilson.

       319.    Despite repeated opportunities to do so during the Anderson/Reynolds

investigation and for years beforehand, final policymakers for the City of Philadelphia failed to

adequately supervise, discipline, and train officers and prosecutors for failing to use proper and

legal investigative tactics by coercing informants to provide false evidence, intentionally or

recklessly discrediting exculpatory evidence leading to reliable leads, illegally protecting

individuals involved in the illegal drug trade, failing to turn over exculpatory evidence to the

prosecution and criminal defendants, and wrongfully pursuing, prosecuting, or convicting innocent

individuals to close cases.

       320.    The egregious acts of Defendant PPD Officers and Defendant ADAs were

deliberately ignored by PPD and the DA’s Office as multiple supervisors and policymakers knew

about the misconduct but either encouraged it or turned a blind eye. Final policymakers for the

City of Philadelphia knew that failing to act would be substantially certain to result in

constitutional violations including, but not limited to the use of false, fabricated or coerced

testimony and perjury, false eyewitness reports, fabricated evidence, false identifications,

wrongful arrests, malicious prosecutions, and wrongful convictions.




                                                78
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 79 of 82




        321.   Indeed, the Commonwealth of Pennsylvania has already admitted that “[t]he

suppression [of evidence] may also be attributable in part to institutional failures, as disclosure of

police activity sheets was not the general practice at the time of Wilson’s trial” (Ex. B, p. 25, n.16).

Additionally, it admits, “[f]or decades and with some frequency, it appears that the Philadelphia

District Attorney’s Office failed to comply with its obligations in regard to Brady and its progeny.

Compounding that problem was a practice sanctioned by the leadership of the prior

administrations’ Law Division not to require PCRA prosecutors to review trial file boxes or make

them available to defense counsel or the defendant for their review.” See Ex. B, at 29, n. 18.

        322.   Such unconstitutional municipal customs, practices and/or policies were the

moving force behind Wilson’s arrest, prosecution, and 28 years of wrongful incarceration, as well

as all the other grievous injuries and damages set forth above.

                                      STATE LAW CLAIMS

                                            COUNT VIII

                      Malicious Prosecution under Pennsylvania state law

                                        Against All Defendants

        323.   Plaintiffs hereby incorporate by reference all of the foregoing paragraphs.

        324.   Defendants initiated or continued proceedings against Wilson without probable

cause and with malice. Specifically, they intentionally, knowingly, or deliberately misrepresented

the truth and withheld exculpatory facts from prosecutors that vitiated probable cause, including

but not limited to the facts that the incriminating witness statement was fabricated and the product

of coercion, that Defendants fed the witnesses nonpublic and false details they did not know and

could not have known, and that a “prime suspect” was being investigated for the crime and had

motive to kill the Victims, because Wilson was innocent.




                                                  79
         Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 80 of 82




       325.    The proceedings ultimately terminated in Wilson’s favor on January 21, 2020 when

the District Attorney moved for a new trial, then immediately moved to dismiss charges, and

Wilson was then released from prison after more than 28 years of wrongful incarceration.

       326.    Defendants committed these acts within the scope of their employment.

       327.    As a direct and proximate result of this malicious prosecution, Wilson sustained

the injuries set forth above.


                                             COUNT IX

    Intentional or Reckless Infliction of Emotional Distress under Pennsylvania state law

                                       Against All Defendants

       328.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs.

       329.    Defendants intentionally and/or recklessly, and in breach of their duties owed to

Wilson, directly and proximately caused Wilson, an innocent man, to be falsely arrested,

maliciously prosecuted, and wrongly imprisoned for more than 28 years.

       330.    Defendants caused Wilson to suffer physical harm, including physical ailments

resulting from the circumstances and duration of his wrongful incarceration, and to fear for his

physical safety throughout the period of his pretrial and postconviction incarceration.

                                             COUNT XI

                                   Respondeat Superior Liability

                                Against Defendant City of Philadelphia

       331.    Plaintiffs hereby incorporate by reference all of the foregoing paragraphs.

       332.    Defendants were at all times material to this complaint employees of the City of

Philadelphia, Pennsylvania and acted within the scope of their employment in committing the

misconduct described above.



                                                 80
          Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 81 of 82




        333.    Defendants’ tortious conduct was undertaken while carrying out routine

investigative functions. The conduct was reasonably expected by, and in fact foreseen by,

Defendants’ employer.

        334.    Defendant City of Philadelphia is liable as principal for all intentional and/or

reckless torts committed by its agents.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand trial to a jury on

all issues so triable in this action.

 WHEREFORE, Plaintiff Wilson prays as follows:

    A. That the Court award compensatory damages to Plaintiff and against all Defendants, jointly

        and severally, in an amount to be determined at trial;

    B. That the Court award punitive damages to Plaintiff, and against all individual Defendants

        in their individual capacity, in an amount to be determined at trial, that will deter such

        conduct by Defendants in the future;

    C. For a trial by jury;

    D. For pre-judgment and post-judgment interest and recovery of Plaintiff’s costs, including

        reasonable attorney’s fees pursuant to 42 U.S.C. § 1988 for all 42 U.S.C. §1983 claims;

        and

    E. For any and all other relief to which Plaintiff may be entitled.


Date: May 4, 2021                              Respectfully submitted,

                                               /s/ Francesco P. Trapani________
                                               Francesco P. Trapani, Esquire
                                               PA Bar ID No. 209123
                                               KREHER & TRAPANI LLP
                                               Two Penn Center Plaza, Suite 900
                                               1500 JFK Boulevard


                                                 81
Case 2:21-cv-02057-JMY Document 1 Filed 05/04/21 Page 82 of 82




                            Philadelphia, PA 19102
                            Phone (215) 907-7289
                            Fax (215) 907-7287
                            Frank@krehertrapani.com


                            Michael J. Abrams*
                            Kimberly K. Winter*
                            Alana McMullin*
                            LATHROP GPM LLP
                            2345 Grand Boulevard, Suite 2200
                            Kansas City, MO 64108
                            Telephone: (816) 292-2000
                            Facsimile (816) 292-2001
                            Michael.abrams@lathropgpm.com
                            Kim.winter@lathropgpm.com
                            Alana.mcmullin@lathropgpm.com


                            Attorneys for Plaintiffs

                            * Applications for admission pro hac vice
                            forthcoming




                              82
